Exhibit 10.1

REVOLVING CREDIT AND TERM LOAN AGREEMENT

dated as of February 24, 2012

among

EXACTECH, INC.

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO

HSBC BANK, as Documentation Agent,

COMPASS BANK, as Syndication Agent

and

SUNTRUST BANK, as Administrative Agent

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as Sole Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I - DEFINITIONS; CONSTRUCTION

     1   

Section 1.1 - Definitions

     1   

Section 1.2 - Classifications of Loans and Borrowings

     26   

Section 1.3 - Accounting Terms and Determination

     26   

Section 1.4 - Terms Generally

     26   

ARTICLE II - AMOUNT AND TERMS OF THE COMMITMENTS

     27   

Section 2.1 - General Description of Facilities

     27   

Section 2.2 - Revolving Loans

     27   

Section 2.3 - Procedure for Revolving Borrowings

     27   

Section 2.4 - Swingline Commitment

     28   

Section 2.5 - Term Loan Commitments

     29   

Section 2.6 - Funding of Borrowings

     30   

Section 2.7 - Interest Elections

     30   

Section 2.8 - Optional Reduction and Termination of Commitments

     32   

Section 2.9 - Repayment of Loans

     32   

Section 2.10 - Evidence of Indebtedness

     33   

Section 2.11 - Optional Prepayments

     34   

Section 2.12 - Mandatory Prepayments

     34   

Section 2.13 - Interest on Loans

     35   

Section 2.14 - Fees

     36   

Section 2.15 - Computation of Interest and Fees

     37   

Section 2.16 - Inability to Determine Interest Rates

     37   

Section 2.17 - Illegality

     38   

Section 2.18 - Increased Costs

     38   

Section 2.19 - Funding Indemnity

     39   

Section 2.20 - Taxes

     40   

Section 2.21 - Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     42   

Section 2.22 - Letters of Credit

     44   

Section 2.23 - Increase of Commitments; Additional Lenders

     48   

Section 2.24 - Mitigation of Obligations

     50   

Section 2.25 - Replacement of Lenders

     50   

ARTICLE III - CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

     51   

Section 3.1 - Conditions To Effectiveness

     51   

Section 3.2 - Each Credit Event

     53   

Section 3.3 - Delivery of Documents

     54   

Section 3.4 - Termination of Existing Credit Facility

     54   

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

     54   

Section 4.1 - Existence; Power

     54   

Section 4.2 - Organizational Power; Authorization

     54   

Section 4.3 - Governmental Approvals; No Conflicts

     54   

 

(i)



--------------------------------------------------------------------------------

Section 4.4 - Financial Statements

     55   

Section 4.5 - Litigation and Environmental Matters

     55   

Section 4.6 - Compliance with Laws and Agreements

     55   

Section 4.7 - Investment Company Act, Etc.

     56   

Section 4.8 - Taxes

     56   

Section 4.9 - Margin Regulations

     56   

Section 4.10 - ERISA

     56   

Section 4.11 - Ownership of Property

     56   

Section 4.12 - Disclosure

     57   

Section 4.13 - Labor Relations

     57   

Section 4.14 - Subsidiaries

     57   

Section 4.15 - Solvency

     58   

Section 4.16 - OFAC

     58   

Section 4.17 - Patriot Act

     58   

ARTICLE V - AFFIRMATIVE COVENANTS

     58   

Section 5.1 - Financial Statements and Other Information

     58   

Section 5.2 - Notices of Material Events

     59   

Section 5.3 - Existence; Conduct of Business

     60   

Section 5.4 - Compliance with Laws, Etc.

     60   

Section 5.5 - Payment of Obligations

     60   

Section 5.6 - Books and Records

     61   

Section 5.7 - Visitation, Inspection, Etc.

     61   

Section 5.8 - Maintenance of Properties; Insurance

     61   

Section 5.9 - Use of Proceeds and Letters of Credit

     61   

Section 5.10 - Interest Rate Protection

     62   

Section 5.11 - Additional Subsidiaries; Additional Equity Pledges

     62   

Section 5.12 - Further Assurances

     63   

Section 5.13 - Primary Operating Account

     64   

Section 5.14 - Collateral Documents

     64   

Section 5.15 - Post-Closing Covenants

     64   

ARTICLE VI - FINANCIAL COVENANTS

     66   

Section 6.1 - Leverage Ratio

     66   

Section 6.2 - Fixed Charge Coverage Ratio

     66   

ARTICLE VII - NEGATIVE COVENANTS

     66   

Section 7.1 - Indebtedness and Preferred Equity

     66   

Section 7.2 - Negative Pledge

     67   

Section 7.3 - Fundamental Changes

     68   

Section 7.4 - Investments, Loans, Etc.

     70   

Section 7.5 - Restricted Payments

     71   

Section 7.6 - Sale of Assets

     71   

Section 7.7 - Transactions with Affiliates

     71   

Section 7.8 - Restrictive Agreements

     72   

Section 7.9 - Sale and Leaseback Transactions

     72   

Section 7.10 - Hedging Transactions

     72   

 

(ii)



--------------------------------------------------------------------------------

Section 7.11 - Amendment to Material Documents

     72   

Section 7.12 - Accounting Changes

     73   

Section 7.13 - Government Regulation

     73   

ARTICLE VIII - EVENTS OF DEFAULT

     73   

Section 8.1 - Events of Default

     73   

ARTICLE IX - THE ADMINISTRATIVE AGENT

     75   

Section 9.1 Appointment of Administrative Agent

     75   

Section 9.2 - Nature of Duties of Administrative Agent

     76   

Section 9.3 - Lack of Reliance on the Administrative Agent

     77   

Section 9.4 - Certain Rights of the Administrative Agent

     77   

Section 9.5 - Reliance by Administrative Agent

     77   

Section 9.6 - The Administrative Agent in its Individual Capacity

     77   

Section 9.7 - Successor Administrative Agent

     78   

Section 9.8 - Withholding Tax

     78   

Section 9.9 - Administrative Agent May File Proofs of Claim

     79   

Section 9.10 - Authorization to Execute other Loan Documents; Collateral

     79   

Section 9.11 - Documentation Agent; Syndication Agent

     80   

ARTICLE X - MISCELLANEOUS

     81   

Section 10.1 - Notices

     81   

Section 10.2 - Waiver; Amendments

     83   

Section 10.3 - Expenses; Indemnification

     84   

Section 10.4 - Successors and Assigns

     86   

Section 10.5 - Governing Law; Jurisdiction; Consent to Service of Process

     90   

Section 10.6 - WAIVER OF JURY TRIAL

     90   

Section 10.7 - Right of Setoff

     91   

Section 10.8 - Counterparts; Integration

     91   

Section 10.9 - Survival

     91   

Section 10.10 - Severability

     92   

Section 10.11 - Confidentiality

     92   

Section 10.12 - Interest Rate Limitation

     93   

Section 10.13 - Waiver of Effect of Corporate Seal

     93   

Section 10.14 - Patriot Act

     93   

 

(iii)



--------------------------------------------------------------------------------

Schedules

 

Schedule I    -    Applicable Margin and Applicable Percentage Schedule II    -
   Commitment Amounts Schedule 4.5(a)    -    Litigation Schedule 4.5(b)    -   
Environmental Matters Schedule 4.14    -    Subsidiaries Schedule 7.1    -   
Outstanding Indebtedness Schedule 7.2    -    Existing Liens Schedule 7.4    -
   Existing Investments

Exhibits

 

Exhibit A    -    Form of Revolving Credit Note Exhibit B    -    Form of Term
Note Exhibit C    -    Form of Swingline Note Exhibit D    -    Form of
Assignment and Acceptance Exhibit E    -    Form of Subsidiary Guarantee
Agreement Exhibit F    -    Form of Security Agreement Exhibit G    -    Form of
Equity Pledge Agreement Exhibit 2.3    -    Form of Notice of Revolving
Borrowing Exhibit 2.4    -    Form of Notice of Swingline Borrowing Exhibit 2.7
   -    Form of Notice of Conversion/Continuation Exhibit 3.1(b)(v)    -    Form
of Secretary’s Certificate Exhibit 3.1(b)(viii)    -    Form of Officer’s
Certificate Exhibit 5.1(c)    -    Form of Compliance Certificate

 

(iv)



--------------------------------------------------------------------------------

REVOLVING CREDIT AND TERM LOAN AGREEMENT

THIS REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Agreement”) is made and
entered into as of February 24, 2012, by and among EXACTECH, INC., a Florida
corporation (the “Borrower”), the several banks and other financial institutions
and lenders from time to time party hereto (the “Lenders”), and SUNTRUST BANK,
in its capacity as administrative agent for the Lenders (the “Administrative
Agent”), as issuing bank (the “Issuing Bank”) and as swingline lender (the
“Swingline Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders (a) establish a $70,000,000
revolving credit facility in favor of, and (b) make term loans in an aggregate
principal amount equal to $30,000,000 to, the Borrower;

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender, to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and the swingline
subfacility in favor of and severally to make the term loans to the Borrower.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Acquired Business” shall have the meaning provided in the definition of the
term Permitted Acquisition.

“Acquired EBITDA” shall mean, with respect to any Acquired Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Business, all as determined on a consolidated basis for such Acquired Business
(measured on the same basis as “Consolidated EBITDA” provided for herein, not
including the proviso contained in the first sentence of such definition).

“Additional Commitment Amount” shall have the meaning given to such term in
Section 2.23.

“Additional Lender” shall have the meaning given to such term in Section 2.23.

 

1



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 20%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount is $70,000,000.

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 24, 2001.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Term Loans and on all Revolving Loans outstanding on any date, and with respect
to letter of credit fee, as the case may be, a percentage per annum determined
by reference to the applicable Leverage Ratio in effect on such date as set
forth on Schedule I; provided, that a change in the Applicable Margin resulting
from a change in the Leverage Ratio shall be effective on the second Business
Day after which the Borrower is required to deliver each of the financial
statements required by Section 5.1(a) and (b) (as applicable) and the Compliance
Certificate required by Section 5.1(c); provided further, that if at any time
the Borrower shall have failed to deliver such financial statements and such
Compliance Certificate when so required, the Applicable Margin shall be at Level
IV as set forth on Schedule I until such time as such financial statements and
Compliance Certificate are delivered, at which time the Applicable

 

2



--------------------------------------------------------------------------------

Margin shall be determined as provided above. Notwithstanding the foregoing, the
Applicable Margin from the Closing Date until the financial statements and
Compliance Certificate for the Fiscal Quarter ending June 30, 2012 are required
to be delivered shall be at Level III as set forth on Schedule I. In the event
that any financial statement or Compliance Certificate delivered hereunder is
shown to be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin based upon the pricing grid set forth
on Schedule I (the “Accurate Applicable Margin”) for the period that such
financial statement or Compliance Certificate covered, then (i) the Borrower
shall immediately deliver to the Administrative Agent a correct financial
statement or Compliance Certificate, as the case may be, for such period,
(ii) the Applicable Margin shall be adjusted such that after giving effect to
the corrected financial statements or Compliance Certificate, as the case may
be, the Applicable Margin shall be reset to the Accurate Applicable Margin based
upon the pricing grid set forth on Schedule I for such period and (iii) the
Borrower shall immediately pay to the Administrative Agent, for the account of
the Lenders, the accrued additional interest owing as a result of such Accurate
Applicable Margin for such period. The provisions of this definition shall not
limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the Leverage Ratio in effect on such date as set forth on Schedule I;
provided, that a change in the Applicable Percentage resulting from a change in
the Leverage Ratio shall be effective on the second Business Day after which the
Borrower is required to deliver each of the financial statements required by
Section 5.1(a) and (b) (as applicable) and the Compliance Certificate required
by Section 5.1(c); provided further, that if at any time the Borrower shall have
failed to deliver such financial statements and such Compliance Certificate, the
Applicable Percentage shall be at Level IV as set forth on Schedule I until such
time as such financial statements and Compliance Certificate are delivered, at
which time the Applicable Percentage shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Percentage for the commitment fee
from the Closing Date until the financial statements and Compliance Certificate
for the Fiscal Quarter ending June 30, 2012 are required to be delivered shall
be at Level III as set forth on Schedule I. In the event that any financial
statement or Compliance Certificate delivered hereunder is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Percentage based upon the pricing grid set forth on
Schedule I (the “Accurate Applicable Percentage”) for the period that such
financial statement or Compliance Certificate covered, then (i) the Borrower
shall immediately deliver to the Administrative Agent a correct financial
statement or Compliance Certificate, as the case may be, for such period,
(ii) the Applicable Percentage shall be adjusted such that after giving effect
to the corrected financial statements or Compliance Certificate, as the case may
be, the Applicable Percentage shall be reset to the Accurate Applicable
Percentage based upon the pricing grid set forth on Schedule I for such period
and (iii) the Borrower shall immediately pay to the Administrative Agent, for
the account of the Lenders, the accrued additional commitment fee owing as a
result of such Accurate Applicable Percentage for such period. The provisions of
this definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) or Article VIII.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar

 

3



--------------------------------------------------------------------------------

extensions of credit in the ordinary course of its business and that is
administered or managed by (i) a Lender, (ii) an Affiliate of a Lender or
(iii) an entity or an Affiliate of an entity that administers or manages a
Lender.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit D attached hereto or any other form approved by the
Administrative Agent.

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party in respect of any of the following: (i) credit
card (including purchasing card and commercial card) services, (ii) prepaid
card, including payroll, stored value and gift card services, (iii) merchant
services processing and (iv) debit card services.

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds rate, as in effect from time to time, plus
one-half of one percent ( 1/2%) per annum and (iii) the Eurodollar Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate). The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
of interest charged to any customer of the Administrative Agent. The
Administrative Agent may make commercial loans or other loans to other customers
at rates of interest at, above, or below the Administrative Agent’s prime
lending rate.

“Borrower” shall have the meaning in the introductory paragraph hereof.

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or an Index Rate Loan or a notice with respect to any of the
foregoing, any day on which banks are not open for dealings in dollar deposits
are carried on in the London interbank market.

“Capital Expenditures” shall mean for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (ii) Capital Lease Obligations required to be paid by the Borrower
and its Subsidiaries during such period. For purposes of this definition,
Capital Expenditures: (a) shall not include any expenditure by Borrower or its
Subsidiaries which is reimbursed in cash by a third party (other than a Loan
Party or any Subsidiary of a Loan

 

4



--------------------------------------------------------------------------------

Party) during the same period in which such expenditure was made, so long as
Consolidated Net Income for such period does not include the amount of the
reimbursement from the third party; (b) shall include only the amount spent by
Borrower and/or its Subsidiaries in excess of insurance proceeds received by
Borrower and/or its Subsidiaries on the purchase of replacement equipment, so
long as such insurance proceeds were not included in Consolidated Net Income;
(c) shall include expenditures for equipment purchased substantially
contemporaneously with the trade-in or sale of similar equipment only to the
extent such purchase price exceeds the credit granted by the seller of such
equipment for the equipment being traded in at such time or the proceeds of such
sale, as the case may be, and provided such sale proceeds were not included in
Consolidated Net Income, and (d) shall not include Permitted Investments
permitted pursuant to Section 7.4(b).

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11 1 of the General Rules and Regulations promulgated by the SEC under the
Securities Exchange Act of 1934).

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder in effect on the date
hereof), (ii) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof) of 50% or more of the outstanding shares of the voting Capital
Stock of the Borrower, or (iii) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Borrower by Persons who were
neither (a) nominated by the current board of directors nor (b) appointed by
directors so nominated; provided, however, that for purposes of the immediately
preceding clauses (i) and (ii), any such sale, lease, exchange or other
transfer, or acquisition of ownership, directly or indirectly, beneficially or
of record, to or from a Petty Affiliate, shall not constitute a “Change in
Control”.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.18(b), by the parent corporation of such
Lender or the Issuing Bank, if applicable) with any request, guideline or
directive (whether or not having the

 

5



--------------------------------------------------------------------------------

force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided, however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Chinese Subsidiary” and “Chinese Subsidiaries” shall mean, individually or
collectively, as applicable, Exactech Asia Limited and/or Exactech Medical
(Shanghai) Ltd.

“Class” shall mean, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Term Loans and when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment, a Swingline
Commitment or a Term Loan Commitment.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Collateral” shall have the meaning as set forth in the Security Agreement and
the Equity Pledge Agreement, as applicable.

“Collateral Documents” shall mean a collective reference to the Security
Agreement, the Equity Pledge Agreement, each other security agreement and such
other documents executed and delivered in connection with the attachment and
perfection of the Administrative Agent’s security interests and liens arising
thereunder (for the benefit of the Credit Providers), including without
limitation, UCC financing statements and patent and trademark filings.

“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower, substantially in the
form of, and containing the certifications set forth in, the certificate
attached hereto as Exhibit 5.1(c).

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, and without duplication, (A) Consolidated Interest Expense,
(B) income tax expense determined on a consolidated basis in accordance with
GAAP, (C) excise tax expense in respect of Taxes imposed on the sale of medical
devices pursuant to the Patient Protection and Affordable Care Act, provided,
however, that any such excise tax expense is limited to excise tax expenses not

 

6



--------------------------------------------------------------------------------

directly passed through, and/or reimbursed by, customers of the Borrower or its
Subsidiaries, (D) depreciation and amortization determined on a consolidated
basis in accordance with GAAP, (E) all other non-cash charges acceptable to the
Administrative Agent, determined on a consolidated basis in accordance with
GAAP, in each case for such period; provided, however, that there shall be
included in determining Consolidated EBITDA for any period, without duplication,
the Acquired EBITDA of any Acquired Business acquired by any Loan Party during
such period to the extent not subsequently sold, transferred, abandoned or
otherwise disposed by any Loan Party, based on the actual Acquired EBITDA of
such Acquired Business for such period (including the portion thereof occurring
prior to such acquisition or conversion). Unless otherwise specified herein,
Consolidated EBITDA shall mean Consolidated EBITDA of the Borrower and its
Subsidiaries.

“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum (without duplication) of (i) Consolidated Interest
Expense for such period, (ii) scheduled principal payments made on Consolidated
Total Debt during such period, (iii) Restricted Payments paid during such period
constituting Permitted Dividend Payments and (iv) Consolidated Lease Expense for
such period.

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total cash interest expense, including without
limitation the interest component of any payments in respect of Capital Lease
Obligations capitalized or expensed during such period (whether or not actually
paid during such period) plus (ii) the net amount payable (or minus the net
amount receivable) with respect to Hedging Transactions during such period
(whether or not actually paid or received during such period).

“Consolidated Lease Expense” shall mean, for the Borrower and its Subsidiaries
for any period, the aggregate amount of fixed and contingent rentals payable
with respect to leases of real and personal property (excluding Capital Lease
Obligations) determined on a consolidated basis in accordance with GAAP for such
period.

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets, (iii) any equity interest of the Borrower or any Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Subsidiary and
(iv) any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
on the date that such Person’s assets are acquired by the Borrower or any
Subsidiary.

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date
that would be reflected on a consolidated balance sheet of the Borrower prepared
in accordance with GAAP.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of its property or any property
in which it has an interest is bound.

 

7



--------------------------------------------------------------------------------

“Credit Providers” shall mean (a) the Administrative Agent, (b) the Lenders,
(c) the Issuing Bank and (d) any other Person (including without limitation an
Affiliate of any Lender) to whom Borrower or any of its Subsidiaries owes any
Obligations.

“Deemed Subsidiary Loan Party” shall have the meaning set forth in Section 5.9.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Pledge Agreement” shall mean the Equity Pledge Agreement, dated as of
the date hereof, made by Borrower and certain of the Subsidiary Loan Parties in
favor of the Administrative Agent for the benefit of the Credit Providers,
substantially in the form of Exhibit G, as amended or replaced from time to
time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

8



--------------------------------------------------------------------------------

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the failure of any
Plan to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Event of Default” shall have the meaning provided in Article VIII.

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure
to comply with Section 2.20(e).

 

9



--------------------------------------------------------------------------------

“Existing Credit Agreement” shall mean that certain Revolving Credit Agreement,
dated as of June 13, 2008, by and among Borrower, the lenders from time to time
parties thereto and SunTrust Bank, as Administrative Agent, as amended or
modified from time to time.

“Existing Lenders” shall mean all lenders party to the Existing Credit Agreement
on the Closing Date.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of December 8, 2011,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
Borrower.

“First Tier Foreign Subsidiary” shall mean a Foreign Subsidiary whose immediate
parent is the Borrower or a Domestic Subsidiary.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

“Fiscal Year” shall mean any fiscal year of the Borrower.

“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated EBITDA less (i) the actual amount paid by the Borrower and its
Subsidiaries in cash during such period on account of Maintenance Capital
Expenditures and (ii) the actual amount paid by Borrower and its Subsidiaries in
cash during such period on account of income tax expenses, in each case with
respect to the foregoing, all as determined on a consolidated basis in
accordance with GAAP, to (b) Consolidated Fixed Charges for such period to the
extent payable in cash during such period, in each case measured for the four
consecutive Fiscal Quarters ending on or immediately prior to such date.

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

“Foreign Loan Party Election” shall have the meaning set forth in Section 5.9.

“Foreign Subsidiary” shall mean any Subsidiary (including, for avoidance of
doubt, any Chinese Subsidiary) that is organized under the laws of a
jurisdiction other than one of the fifty states of the United States or the
District of Columbia.

 

10



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Government Contract” shall mean a Contractual Obligation executed by any Loan
Party and a Governmental Authority.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

“Guarantor” shall mean each of the Subsidiary Loan Parties.

“Guaranty Agreement” shall mean the Subsidiary Guaranty Agreement, dated as of
the date hereof, made by the Subsidiary Loan Parties in favor of the
Administrative Agent for the benefit of the Credit Providers, as may be amended
from time to time in accordance with the terms thereof.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs,

 

11



--------------------------------------------------------------------------------

reversals, terminations or assignments of any Hedging Transactions and (iii) any
and all renewals, extensions and modifications of any Hedging Transactions and
any and all substitutions for any Hedging Transactions.

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(g), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above,
(viii) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock,
(x) Off-Balance Sheet Liabilities and (xi) all Hedging Obligations. For
avoidance of doubt, the obligations of a Person to purchase or acquire for value
any Capital Stock arising under an agreement executed in connection with a
Permitted Acquisition shall not constitute “Indebtedness” under clause (ix) of
this definition during the pendency of the closing of any such Permitted
Acquisition. The Indebtedness of any Person shall include the Indebtedness of
any partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

12



--------------------------------------------------------------------------------

“Index Rate Determination Date” shall mean the Closing Date and the first
(1st) Business Day of each calendar month thereafter.

“Index Rate” shall mean, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the Index Rate, which shall be that rate per
annum effective on any Index Rate Determination Date which is equal to the
quotient of:

(i) the rate per annum equal to the offered rate for deposits in Dollars for a
one (1) month Interest Period, which rate appears on that page of Bloomberg
reporting service, or such similar service as determined by the Administrative
Agent, that displays British Bankers’ Association interest settlement rates for
deposits in Dollars, as of 11:00 A.M. (London, England time) two (2) Business
Days prior to the Index Rate Determination Date; provided, however, that if no
such offered rate appears on such page, the rate used for such Interest Period
will be the per annum rate of interest determined by Administrative Agent to be
the rate at which Dollar deposits for the Interest Period are offered to the
Administrative Agent in the London Inter-Bank Market as of 11:00 A.M. (London,
England time), on the day which is two (2) Business Days prior to the Index Rate
Determination Date, divided by

(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1% (0.01%)) in effect on any day
to which Administrative Agent is subject with respect to any Index Rate
Borrowing pursuant to regulations issued by the Board of Governors of the
Federal Reserve System with respect to Eurocurrency funding (currently referred
to as “eurocurrency liabilities” under Regulation D). This percentage will be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Information Memorandum” shall mean the Confidential Information Memorandum
dated December 2011 relating to the Borrower and the transactions contemplated
by this Agreement and the other Loan Documents.

“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree, (ii) any
Index Rate Borrowing, a period of one month and (iii) any Eurodollar Borrowing,
a period of one, two, three or six months, as selected by the Borrower in its
Notice of Revolving Borrowing; provided, that:

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

 

13



--------------------------------------------------------------------------------

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;

(iv) each principal installment of the Term Loans shall have an Interest Period
ending on each installment payment date and the remaining principal balance (if
any) of the Term Loans shall have an Interest Period determined as set forth
above; and

(v) no Interest Period may extend beyond the Revolving Commitment Termination
Date, unless on the Revolving Commitment Termination Date the aggregate
outstanding principal amount of Term Loans is equal to or greater than the
aggregate principal amount of Eurodollar Loans with Interest Periods expiring
after such date, and no Interest Period may extend beyond the Maturity Date.

“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit pursuant to Section 2.22.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $5,000,000.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.23.

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated EBITDA for the four consecutive Fiscal
Quarters ending on or immediately prior to such date.

“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London, England time), two Business Days prior to the

 

14



--------------------------------------------------------------------------------

first day of such Interest Period for a term comparable to such Interest Period.
If for any reason such rate is not available, LIBOR shall be, for any Interest
Period, the rate per annum reasonably determined by the Administrative Agent as
the rate of interest at which Dollar deposits in the approximate amount of the
Eurodollar Loan comprising part of such borrowing would be offered by the
Administrative Agent to major banks in the London interbank Eurodollar market at
their request at or about 10:00 a.m. (Atlanta, Georgia time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the Guaranty Agreement, the LC Documents, the Fee Letter, all Notices
of Borrowing, all Notices of Conversion/Continuation, all Compliance
Certificates, all UCC Financing Statements, all stock powers and similar
instruments of transfer, any promissory notes issued hereunder and any and all
other instruments, agreements, documents and writings executed in connection
with any of the foregoing.

“Loan Parties” shall mean the Borrower, the Subsidiary Loan Parties and the
Deemed Subsidiary Loan Parties.

“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.

“Maintenance Capital Expenditures” shall mean, for any Person, the actual amount
paid on account of Capital Expenditures which were incurred for replacement and
maintenance of existing assets, but shall not include Capital Expenditures which
were incurred in connection with (i) improvements to the property, plant and
equipment, including expenditures in respect of normal wear and tear, and
(ii) investments in future assets.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets or
liabilities of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Loan Parties to perform any of their respective obligations under
the Loan Documents, (iii) the rights and remedies of the Administrative Agent,
the Issuing Bank, Swingline Lender, and the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.

 

15



--------------------------------------------------------------------------------

“Material Chinese Subsidiary” shall mean, at any time, any Chinese Subsidiary
whose assets have a fair market value (as determined by Borrower in good faith)
of greater than $10,000,000 determined as of the last day of the most recent
Fiscal Quarter.

“Material Contract” means, with respect to any Person, an agreement to which
such Person is a party (other than the Loan Documents) (a) which is deemed to be
a material contract as provided in Regulation S-K promulgated by the SEC under
the Securities Act of 1933, as amended, or (b) for which breach, termination,
cancellation, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate principal amount exceeding
$10,000,000 during any calendar quarter. For purposes of determining the amount
of attributed Indebtedness from Hedging Obligations, the “principal amount” of
any Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of
such Hedging Obligations.

“Maturity Date” shall mean, with respect to the Term Loans, the earlier of
(i) February 24, 2017, or (ii) the date on which the principal amount of all
outstanding Term Loans has been declared or automatically has become due and
payable (whether by acceleration or otherwise).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

“Non-Funding Lender” shall have the meaning set forth in Section 2.21(e).

“Notes” shall mean, collectively, the Revolving Credit Notes, the Swingline Note
and the Term Notes.

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

“Notice of Conversion/Continuation” shall have the meaning as set forth in
Section 2.7(b).

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4(b).

 

16



--------------------------------------------------------------------------------

“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank, any Lender (including the Swingline
Lender) or SunTrust Robinson Humphrey, Inc. as the Lead Arranger pursuant to or
in connection with this Agreement or any other Loan Document or otherwise with
respect to any Loan or Letter of Credit including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party to any Credit Provider, (c) all Treasury Management Obligations
between any Loan Party and any Credit Provider, and (d) all Bank Product
Obligations owed by any Loan Party to any Credit Provider, together with all
renewals, extensions, modifications or refinancings of any of the foregoing.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person that do not create a liability on the balance
sheet of such Person, (ii) any liability of such Person under any sale and
leaseback transactions that do not create a liability on the balance sheet of
such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person.

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Participant” shall have the meaning set forth in Section 10.4(d).

“Patriot Act” shall have the meaning set forth in Section 10.14.

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

17



--------------------------------------------------------------------------------

“Permitted Acquisition” means any transaction consummated after the Closing
Date, in which the Borrower or a Subsidiary (i) acquires all or substantially
all of the assets or outstanding Capital Stock of any Person, (ii) acquires a
minority share of the outstanding Capital Stock of any Person, (iii) acquires
any division or business line of any Person, or (iv) merges or consolidates with
any Person (with any such acquisition being referred to as an “Acquired
Business” and any such Person, division or line of business being the “Target”);
in each case with respect to which the Transaction Value of such transactions,
when combined with the Transaction Values of any prior transaction consummated
during such Fiscal Year, shall not exceed the limitations set forth in
Section 7.4(f) of this Agreement, whether individually or in the aggregate (as
applicable) for such Fiscal Year, and the following additional conditions shall
be satisfied with respect to such transaction, as determined by the
Administrative Agent in its reasonable discretion: (a) at the closing of such
transaction, after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, (b) such acquisition has been approved by the
Board of Directors and/or shareholders of the Borrower and the applicable
Subsidiary (in each case, as and to the extent required by applicable law),
(c) except as expressly permitted pursuant to Section 7.4(f)(ii), the Target is
not subject to pending insolvency proceedings, nor has it expressed in writing
its intention to commence a voluntary case or other proceeding, to file any
petition seeking liquidation, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency or other similar law or to seek the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, or to consent to the
institution of, or fail to contest in a timely and appropriate manner, any
insolvency proceeding or petition, (d) at least ten (10) Business Days prior to
the consummation of such transaction, the Borrower shall give written notice of
such transaction to the Administrative Agent (the “Acquisition Notice”), which
shall include either (i) the final acquisition agreement or the then current
draft of the acquisition agreement or (ii) a reasonably detailed description of
the material terms of such Permitted Acquisition (including, without limitation,
the purchase price and method and structure of payment), (e) if the transaction
is a merger, and the Borrower or a Subsidiary Loan Party is a party to such
merger, then the Borrower or such Subsidiary Loan Party shall be the surviving
entity (provided that such Subsidiary Loan Party need not be the surviving
entity if the Target becomes a Subsidiary Loan Party promptly upon consummation
of such merger), (f) the Acquired Business shall be in substantially the same
line of business as the Borrower and its Subsidiaries or a line of business
permitted by Section 7.3(b), (g) except as expressly permitted pursuant to
Section 7.4(f)(ii), at least ten (10) Business Days prior to the closing of the
transaction, Borrower shall provide the Administrative Agent (which shall
promptly deliver a copy to the Lenders) pro forma financial statements of the
Target for the twelve (12) month period to immediately follow the closing of the
transaction, reflecting that the Target is projected to have Consolidated EBITDA
(assuming that Consolidated EBITDA were to be determined for the Target and its
Subsidiaries rather than Borrower and its Subsidiaries, and without regard to
adjustments for acquisition expenses, and otherwise determined on a Pro Forma
Basis) for such twelve (12) month period in an amount greater than $0 (after
excluding non-recurring or non-cash charges acceptable to Administrative Agent
in its sole discretion), (h) at the time it gives the Acquisition Notice, the
Borrower shall deliver to the Administrative Agent (which shall promptly deliver
a copy to the Lenders) a certificate, executed by a Responsible Officer of the
Borrower, demonstrating in sufficient detail compliance with the financial
covenants contained in Article VI of this Agreement on a Pro Forma Basis after
giving effect to such acquisition and, further, certifying that, after giving
effect

 

18



--------------------------------------------------------------------------------

to the consummation of such acquisition, the representations and warranties of
the Borrower contained herein will be true and correct in all material respects
and as of the date of such consummation, except to the extent such
representations or warranties expressly relate to an earlier date, and that the
Borrower, as of the date of such consummation, will be in compliance with all
other terms and conditions contained herein.

“Permitted Dividend Payments” shall have the meaning set forth in Section 7.5.

“Permitted Encumbrances” shall mean:

(i) Liens imposed by law for taxes or other governmental charges not yet due or
which are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;

(ii) statutory Liens of landlords, carriers, suppliers, warehousemen, mechanics,
materialmen and other Liens imposed by law in the ordinary course of business
for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

(iii) Liens, pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(iv) Liens and deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

(vi) easements, zoning restrictions, title defects, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;

(vii) customary banker’s liens, rights of setoff and other similar Liens
existing solely with respect to cash and cash equivalents on deposit in one or
more accounts (including securities accounts) maintained by the Borrower or its
Subsidiaries, including those granted in the ordinary course of business in
favor of the bank or banks with which such accounts are maintained securing
amounts owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting arrangements
and Liens deemed to exist in connection with investments in repurchase
agreements meeting the requirements of cash equivalents;

 

19



--------------------------------------------------------------------------------

(viii) any interest or title of a licensor, sub licensor, lessor or sublessor
with respect to any assets under any license or lease agreement to the Borrower
or any of its Subsidiaries entered into in the ordinary course of business;

(ix) Liens which arise under Article 4 of the Uniform Commercial Code in any
applicable jurisdictions on items in collection and documents and proceeds
related thereto;

(x) precautionary filings of financing statements under the Uniform Commercial
Code of any applicable jurisdictions in respect of operating leases or
consignments entered into by the Borrower or its Subsidiaries in the ordinary
course of business;

(xi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xii) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation; and

(xiii) restrictions on the transfer of securities arising under applicable
securities laws, including, without limitation, the Securities Act of 1933, as
amended.

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness unless expressly permitted pursuant to this Agreement.

“Permitted Investments” shall mean:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within one year from the
date of acquisition thereof;

(iii) certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(iv) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;

(v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above;

 

20



--------------------------------------------------------------------------------

(vi) investments held by the Borrower or any Subsidiary in the form of cash or
cash equivalents; and

(vii) prepaid expenses or lease, utility and other similar deposits, in each
case made in the ordinary course of business.

“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary (i) that is expressly subordinated to the Obligations on terms
satisfactory to the Administrative Agent and the Required Lenders in their
reasonable discretion, (ii) that matures by its terms no earlier than six months
after the later of the Revolving Commitment Termination Date or the Maturity
Date then in effect with no scheduled principal payments permitted prior to such
maturity, and (iii) that is evidenced by an indenture or other similar agreement
that is in a form reasonably satisfactory to the Administrative Agent and the
Required Lenders.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Petty Affiliate” shall mean, as to Dr. William Petty, any other Person that
directly, or indirectly through one or more intermediaries, is Controlled by
Dr. William Petty. For the purposes of this definition, “Control” shall mean the
power, directly or indirectly, either to (i) vote 50% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of a Person or (ii) direct or cause the direction
of the management and policies of a Person, whether through the ability to
exercise voting power, by control or otherwise. The terms “Controlling”,
“Controlled by”, and “under common Control with” have the meanings correlative
thereto.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Interests” shall have the meaning set forth in the Equity Pledge
Agreement.

“Pro Forma Basis” means, for purposes of calculating compliance with respect to
a proposed Acquisition, that such transaction shall be deemed to have occurred
as of the first day of the four fiscal quarter period ending as of the most
recent fiscal quarter end preceding the date of such transaction. For purposes
of any such calculation in respect of any Acquisition as referred to in
Section 7.4, (a) any Indebtedness incurred or assumed in connection with such
transaction that is not retired in connection with such transaction (i) shall be
deemed to have been incurred as of the first day of the applicable period and
(ii) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination, (b) income statement
items (whether positive or negative) and capital expenditures attributable to
the Person or property acquired shall be included beginning as of the first day
of the applicable period and (c) no adjustments for unrealized synergies shall
be included.

 

21



--------------------------------------------------------------------------------

“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure or Term
Loan, as applicable), and the denominator of which shall be the sum of such
Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure or Term Loans, as applicable, of all Lenders) and (ii) with
respect to all Commitments of any Lender at any time, the numerator of which
shall be the sum of such Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure) and Term Loan and
the denominator of which shall be the sum of all Lenders’ Revolving Commitments
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments) and Term Loans.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the Revolving Credit Exposure and Term Loans.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

22



--------------------------------------------------------------------------------

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.

“Restricted Payment” shall have the meaning set forth in Section 7.5.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.

“Revolving Commitment Termination Date” shall mean the earliest of
(i) February 24, 2017, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.8 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may be a Base Rate
Loan, an Index Loan or a Eurodollar Loan.

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

 

23



--------------------------------------------------------------------------------

“SEC” shall mean the U.S. Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of such
Commission.

“Security Agreement” shall mean the Security Agreement, dated as of the date
hereof, substantially in the form of Exhibit F, made by the Borrower and each of
the Subsidiary Loan Parties in favor of the Administrative Agent for the benefit
of the Credit Providers, as amended or replaced from time to time.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the assets of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

“Subordinated Debt Documents” shall mean any indenture, agreement or similar
instrument governing any Permitted Subordinated Debt.

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.

“Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty Agreement,
dated as of the date hereof and substantially in the form of Exhibit E, made by
certain Subsidiaries of the Borrower in favor of the Administrative Agent for
the benefit of the Credit Providers.

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Subsidiary Guaranty Agreement and the Security Agreement.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.

 

24



--------------------------------------------------------------------------------

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean SunTrust Bank.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit C.

“Swingline Rate” shall mean the Base Rate plus the Applicable Margin (applicable
to Base Rate Revolving Loans), or such other interest rate as may be mutually
agreed between the Swingline Lender and the Borrower.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan” shall have the meaning set forth in Section 2.5.

“Term Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term Loan hereunder on the Closing Date, in a principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule II, as such schedule may be amended pursuant to Section 2.23, or in the
case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Term Loan Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.

“Term Note” shall mean a promissory note of the Borrower payable to the order of
a requesting Lender in the principal amount of such Lender’s Term Loan
Commitment, in substantially the form of Exhibit B.

 

25



--------------------------------------------------------------------------------

“Transaction Value” shall mean, as to any Permitted Acquisition, the aggregate
cash or securities consideration actually paid or payable in connection with any
Permitted Acquisition, including, but not limited to, cash and securities paid
at closing or by way of deferred payments or earn-out payments, Indebtedness
paid or assumed and reasonable and customary non-compete payments; provided,
however, that all (x) indemnities and (y) contingent payment obligations
(including earn-out payments, to the extent that they are contingent in nature)
that are based on projected earnings shall be excluded.

“Treasury Management Obligations” shall mean, collectively, all obligations and
other liabilities of any Loan Parties pursuant to any agreements governing the
provision to such Loan Parties of treasury or cash management services,
including deposit accounts, funds transfer, automated clearing house, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services.

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to Eurodollar, Index Rate or the Base Rate.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Term Loan”) or by Type (e.g. a “Eurodollar Loan”, “Index Rate Loan” or
“Base Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”).
Borrowings also may be classified and referred to by Class (e.g. “Revolving
Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g.
“Revolving Eurodollar Borrowing”).

Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without

 

26



--------------------------------------------------------------------------------

limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof”, “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (v) all references to a specific time shall be
construed to refer to the time in the city and state of the Administrative
Agent’s principal office, unless otherwise indicated.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing Bank
agrees to issue Letters of Credit in accordance with Section 2.22, (iii) the
Swingline Lender agrees to make Swingline Loans in accordance with Section 2.4,
(iv) each Lender agrees to purchase a participation interest in the Letters of
Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided, that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and LC Exposure exceed at any time
the Aggregate Revolving Commitment Amount from time to time in effect; and
(v) each Lender severally agrees to make a Term Loan to the Borrower in a
principal amount not exceeding such Lender’s Term Loan Commitment on the Closing
Date.

Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (b) the aggregate Revolving Credit
Exposures of all Lenders exceeding the Aggregate Revolving Commitment Amount.
During the Availability Period, the Borrower shall be entitled to borrow, prepay
and reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement; provided, that the Borrower may not borrow or reborrow should there
exist a Default or Event of Default.

Section 2.3. Procedure for Revolving Borrowings.

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit

 

27



--------------------------------------------------------------------------------

2.3 (a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. on the requested
date of each Base Rate Borrowing or Index Rate Borrowing and (y) prior to 11:00
a.m. three (3) Business Days prior to the requested date of each Eurodollar
Borrowing. Each Notice of Revolving Borrowing shall be irrevocable and shall
specify: (i) the aggregate principal amount of such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) the Type of such Revolving
Loan comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing,
the duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Revolving Borrowing shall
consist entirely of Base Rate Loans, Index Rate Loans or Eurodollar Loans, as
the Borrower may request. The aggregate principal amount of each Eurodollar
Borrowing shall be not less than $1,000,000 or a whole multiple of $100,000 in
excess thereof, and the aggregate principal amount of each Base Rate Borrowing
or Index Rate Borrowing shall not be less than $1,000,000 or a whole multiple of
$100,000 in excess thereof; provided, that Base Rate Loans made pursuant to
Section 2.4 or Section 2.22(d) may be made in lesser amounts as provided
therein. At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed four. Promptly following the receipt of a Notice of Revolving
Borrowing in accordance herewith, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Revolving Loan to
be made as part of the requested Revolving Borrowing.

Section 2.4. Swingline Commitment.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and
(ii) the difference between the Aggregate Revolving Commitment Amount and the
aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.

(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Swingline
Rate and shall have an Interest Period (subject to the definition thereof) as
agreed between the Borrower and the Swingline Lender. The aggregate principal
amount of each Swingline Loan shall be not less than $100,000 or a whole
multiple of $50,000 in excess thereof, or such other minimum amounts agreed to
by the Swingline Lender and the Borrower. The Swingline Lender will make the
proceeds of each Swingline Loan available to the Borrower in Dollars in
immediately available funds at the account specified by the Borrower in the
applicable Notice of Swingline Borrowing not later than 1:00 p.m. on the
requested date of such Swingline Loan.

 

28



--------------------------------------------------------------------------------

(c) The Swingline Lender, at any time and from time to time in its sole
discretion, but in no event more frequently than once each calendar week, may,
on behalf of the Borrower (which hereby irrevocably authorizes and directs the
Swingline Lender to act on its behalf), give a Notice of Revolving Borrowing to
the Administrative Agent requesting the Lenders (including the Swingline Lender)
to make Index Rate Loans in an amount equal to the unpaid principal amount of
any Swingline Loan. Each Lender will make the proceeds of its Index Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Swingline Lender in accordance with Section 2.6, which will be used
solely for the repayment of such Swingline Loan.

(d) If for any reason an Index Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Index Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender. If such Swingline Loan bears interest at a rate other than the
Index Rate, such Swingline Loan shall automatically become an Index Rate Loan on
the effective date of any such participation and interest shall become payable
on demand.

(e) Each Lender’s obligation to make an Index Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to
Section 2.4(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Index Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.

Section 2.5. Term Loan Commitments. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make a single loan (each, a “Term
Loan”) to the Borrower on the Closing Date in a principal amount not to exceed
the Term Loan Commitment of such Lender; provided, that if for any reason the
full amount of such Lender’s Term Loan

 

29



--------------------------------------------------------------------------------

Commitment is not fully drawn on the Closing Date, the undrawn portion thereof
shall automatically be cancelled. The Term Loans may be, from time to time, Base
Rate Loans, Index Rate Loans or Eurodollar Loans or a combination thereof;
provided, that on the Closing Date all Term Loans shall be Index Rate Loans. The
execution and delivery of this Agreement by the Borrower and the satisfaction of
all conditions precedent pursuant to Section 3.1 shall be deemed to constitute
the Borrower’s request to borrow the Term Loans on the Closing Date.

Section 2.6. Funding of Borrowings.

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.7. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert

 

30



--------------------------------------------------------------------------------

such Borrowing into a different Type or to continue such Borrowing, and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.8. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding Loans comprising
such Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall NOT apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section 2.7, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.7
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 10:00 a.m. time) on date of a
conversion into a Base Rate Borrowing or an Index Rate Borrowing and (y) prior
to 11:00 a.m. three (3) Business Days prior to a continuation of or conversion
into a Eurodollar Borrowing. Each such Notice of Conversion/Continuation shall
be irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day,
(iii) whether the resulting Borrowing is to be a Base Rate Borrowing, an Index
Rate Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is
to be a Eurodollar Borrowing, the Interest Period applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of “Interest Period”. If any such Notice of Conversion/Continuation
requests a Eurodollar Borrowing but does not specify an Interest Period, the
Borrower shall be deemed to have selected an Interest Period of one month. The
principal amount of any resulting Borrowing shall satisfy the minimum borrowing
amount for Eurodollar Borrowings, Index Rate Borrowings and Base Rate Borrowings
set forth in Section 2.3.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing or any Index Rate Borrowing, the Borrower shall have failed to deliver
a Notice of Conversion/Continuation, then, unless such Borrowing is repaid as
provided herein, the Borrower shall be deemed to have elected to convert such
Borrowing to a Base Rate Borrowing. No Borrowing may be converted into, or
continued as, a Eurodollar Borrowing or an Index Rate Borrowing if a Default or
an Event of Default exists, unless the Administrative Agent and each of the
Lenders shall have otherwise consented in writing. No conversion of any
Eurodollar Loans or Index Rate Loans shall be permitted except on the last day
of the Interest Period in respect thereof.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

31



--------------------------------------------------------------------------------

Section 2.8. Optional Reduction and Termination of Commitments.

(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Term Loan Commitments shall terminate on the Closing Date
upon the making of the Term Loans pursuant to Section 2.5.

(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.8 shall be in an amount of at least
$5,000,000 and any whole multiple of $1,000,000 in excess thereof, and (iii) no
such reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the outstanding Revolving Credit
Exposures of all Lenders. Any such reduction in the Aggregate Revolving
Commitment Amount below the sum of the principal amount of the Swingline
Commitment and the LC Commitment shall result in a proportionate reduction
(rounded to the next lowest integral multiple of $100,000) in the Swingline
Commitment and the LC Commitment.

Section 2.9. Repayment of Loans.

(a) The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.

(b) The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the earlier of (i) the
last day of the Interest Period applicable to such Borrowing and (ii) the
Revolving Commitment Termination Date.

 

32



--------------------------------------------------------------------------------

(c) The Borrower unconditionally promises to pay to the Administrative Agent for
the account of each Lender the then unpaid principal amount of the Term Loan of
such Lender in installments payable on the dates set forth below, with each such
installment being in the aggregate principal amount for all Lenders set forth
opposite each such date below (and on such other date(s) and in such other
amounts as may be required from time to time pursuant to this Agreement):

 

Installment Date

   Aggregate Principal Amount  

June 30, 2012

   $ 375,000   

September 30, 2012

   $ 375,000   

December 31, 2012

   $ 375,000   

March 31, 2013

   $ 375,000   

June 30, 2013

   $ 750,000   

September 30, 2013

   $ 750,000   

December 31, 2013

   $ 750,000   

March 31, 2014

   $ 750,000   

June 30, 2014

   $ 750,000   

September 30, 2014

   $ 750,000   

December 31, 2014

   $ 750,000   

March 31, 2015

   $ 750,000   

June 30, 2015

   $ 750,000   

September 30, 2015

   $ 750,000   

December 31, 2016

   $ 750,000   

March 31, 2016

   $ 750,000   

June 30, 2016

   $ 750,000   

September 30, 2016

   $ 750,000   

December 31, 2016

   $ 750,000   

provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Term Loans shall be due and payable on the Maturity
Date.

Section 2.10. Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment and Term Loan
Commitment of each Lender, (ii) the amount of each Loan made hereunder by each
Lender, the Class and Type thereof and the Interest Period applicable thereto,
(iii) the date of each continuation thereof pursuant to Section 2.7, (iv) the
date of each conversion of all or a portion thereof to another Type pursuant to
Section 2.7, (v) the date and amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
in respect of such Loans and (vi) both the date and amount of any sum received
by the Administrative Agent hereunder from the Borrower in respect of the Loans
and each Lender’s Pro Rata Share thereof. The entries made in such records shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.

(b) This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrower agrees
that it will prepare, execute and deliver to such Lender a Revolving Credit
Note, Term Note or Swingline Note, as applicable, payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns). Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

33



--------------------------------------------------------------------------------

Section 2.11. Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than
three (3) Business Days prior to any such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing or Index Rate Borrowing, on the date of
such prepayment, and (iii) in the case of Swingline Borrowings, prior to 11:00
a.m. on the date of such prepayment. Each such notice shall be irrevocable and
shall specify the proposed date of such prepayment and the principal amount of
each Borrowing or portion thereof to be prepaid. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each affected Lender of
the contents thereof and of such Lender’s Pro Rata Share of any such prepayment.
If such notice is given, the aggregate amount specified in such notice shall be
due and payable on the date designated in such notice, together with accrued
interest to such date on the amount so prepaid in accordance with
Section 2.13(d); provided, that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period applicable thereto, the Borrower
shall also pay all amounts required pursuant to Section 2.19. Each partial
prepayment of any Loan (other than a Swingline Loan) shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type pursuant to Section 2.2 or in the case of a Swingline Loan pursuant to
Section 2.4. Each prepayment of a Borrowing shall be applied ratably to the
Loans comprising such Borrowing, and in the case of a prepayment of a Term Loan
Borrowing, to principal installments in inverse order of maturity.

Section 2.12. Mandatory Prepayments.

(a) Immediately upon receipt by the Borrower or any of its Subsidiaries of
proceeds of any sale or disposition by the Borrower or such Subsidiary of any of
its assets, or proceeds from any casualty insurance policies or eminent domain,
condemnation or similar proceedings, other than proceeds from sales of inventory
in the ordinary course of business, the Borrower shall prepay the Obligations in
an amount equal to all such proceeds, net of commissions and other reasonable
and customary transaction costs, fees and expenses properly attributable to such
transaction and payable by such Borrower in connection therewith (in each case,
paid to non-Affiliates), except to the extent that such proceeds from asset
sales permitted under Section 7.6, casualty insurance policies, eminent domain,
condemnation or similar proceeds are reinvested in the business of the Loan
Parties within 180 days following receipt thereof (provided, however, that so
long as a binding contract with respect to such proposed reinvestment in the
business of the Loan Parties has been entered into within such 180 day period,
the Loan Parties shall have until the 365th day following receipt of such net
cash proceeds to consummate such reinvestment), and until reinvested are held in
Controlled Accounts subject to Control Account Agreements (except to the extent
of any such proceeds initially received by a Foreign Subsidiary). Any such
prepayment shall be applied in accordance with paragraph (c) below.

(b) If the Borrower or any of its Subsidiaries issues any Indebtedness (other
than Indebtedness permitted under Section 7.1), then no later than the fifth
(5th) Business Day following the date of receipt of the proceeds thereof,
Borrower shall prepay the Obligations in an amount equal to all such proceeds,
net of underwriting discounts and commissions and other reasonable costs paid to
non-Affiliates in connection therewith. Any such prepayment shall be applied in
accordance with Section 2.12(c).

 

34



--------------------------------------------------------------------------------

(c) Any prepayments made by the Borrower pursuant to Section 2.12(a) or
(b) above shall be applied as follows: first, to Administrative Agent’s fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Bank then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective pro rata shares of such fees and expenses; third, to interest
and fees then due and payable hereunder, pro rata to the Lenders based on their
respective pro rata shares of such interest and fees; fourth, to the principal
balance of the Term Loans, until the same shall have been paid in full, pro rata
to the Lenders based on their Pro Rata Shares of the Term Loans, and applied to
installments of the Term Loans in inverse order of maturity; fifth, to the
principal balance of the Swing Line Loans, until the same shall have been paid
in full, to the Swingline Lender, sixth, to the principal balance of the
Revolving Loans, until the same shall have been paid in full, pro rata to the
Lenders based on their respective Revolving Commitments and seventh, to cash
collateralize the Letters of Credit in accordance with Section 2.22(g) in an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid fees thereon. The Revolving Commitments of the Lenders shall not be
permanently reduced by the amount of any prepayments made pursuant to clauses
fifth through seventh above, unless an Event of Default has occurred and is
continuing and the Required Revolving Lenders so request.

(d) If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, as reduced pursuant to Section 2.8 or
otherwise, the Borrower shall immediately repay Swingline Loans and Revolving
Loans in an amount equal to such excess, together with all accrued and unpaid
interest on such excess amount and any amounts due under Section 2.19. Each
prepayment shall be applied first to the Swingline Loans to the full extent
thereof, second to the Base Rate Loans to the full extent thereof, third to the
Index Rate Loans to the full extent thereof and finally to Eurodollar Loans to
the full extent thereof. If after giving effect to prepayment of all Swingline
Loans and Revolving Loans, the Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Commitment Amount, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Issuing Bank and the Lenders, an amount in cash equal
to such excess plus any accrued and unpaid fees thereon to be held as collateral
for the LC Exposure. Such account shall be administered in accordance with
Section 2.22(g) hereof.

Section 2.13. Interest on Loans.

(a) The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate
plus the Applicable Margin in effect from time to time, (ii) on each Index Rate
Loan at the Index Rate plus the Applicable Margin in effect from time to time
and (iii) on each Eurodollar Loan in effect from time to time at the Adjusted
LIBO Rate for the applicable Interest Period in effect for such Loan, plus the
Applicable Margin in effect from time to time.

(b) The Borrower shall pay interest on each Swingline Loan at the Swingline Rate
in effect from time to time.

 

35



--------------------------------------------------------------------------------

(c) Notwithstanding clauses (a) and (b) above, while an Event of Default exists,
at the option of the Required Lenders, and after acceleration, the Borrower
shall pay interest (“Default Interest”) with respect to all Eurodollar Loans and
Index Rate Loans at the rate otherwise applicable for the then-current Interest
Period plus an additional 2% per annum until the last day of such Interest
Period, and thereafter, and with respect to all Base Rate Loans and all other
Obligations hereunder (other than Loans), at the rate in effect for Base Rate
Loans, plus an additional 2% per annum.

(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Commitment Termination Date or the Maturity Date, as the
case may be. Interest on all outstanding Eurodollar Loans and Index Rate Loans
shall be payable on the last day of each Interest Period applicable thereto,
and, in the case of any Eurodollar Loans having an Interest Period in excess of
three months or 90 days, respectively, on each day which occurs every three
months or 90 days, as the case may be, after the initial date of such Interest
Period, and on the Revolving Commitment Termination Date or the Maturity Date,
as the case may be. Interest on each Swingline Loan shall be payable on the
maturity date of such Loan, which shall be the last day of the Interest Period
applicable thereto, and on the Revolving Commitment Termination Date. Interest
on any Loan which is converted into a Loan of another Type or which is repaid or
prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof. All
Default Interest shall be payable on demand.

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.14. Fees.

(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I) on the daily amount
of the unused Revolving Commitment of such Lender during the Availability
Period. For purposes of computing commitment fees with respect to the Revolving
Commitments, the Revolving Commitment of each Lender shall be deemed used to the
extent of the outstanding Revolving Loans and LC Exposure, but not Swingline
Exposure, of such Lender.

(c) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to

 

36



--------------------------------------------------------------------------------

such Letter of Credit during the period from and including the date of issuance
of such Letter of Credit to but excluding the date on which such Letter of
Credit expires or is drawn in full (including without limitation any LC Exposure
that remains outstanding after the Revolving Commitment Termination Date) and
(ii) to the Issuing Bank for its own account a fronting fee, which shall accrue
at the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the Availability Period (or until the date that such Letter of Credit is
irrevocably cancelled, whichever is later), as well as the Issuing Bank’s
standard fees with respect to issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Notwithstanding the
foregoing, if the Required Lenders elect to increase the interest rate on the
Loans to the Default Interest pursuant to Section 2.13(c), the rate per annum
used to calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by an additional 2% per annum.

(d) The Borrower shall pay to the Administrative Agent, for the ratable benefit
of each Lender, the upfront fee previously agreed upon by the Borrower and the
Administrative Agent, which shall be due and payable on the Closing Date.

(e) Accrued fees under paragraphs (b) and (c) above shall be payable quarterly
in arrears on the last day of each March, June, September and December,
commencing on March 31, 2012 and on the Revolving Commitment Termination Date
(and if later, the date the Loans and LC Exposure shall be repaid in their
entirety); provided further, that any such fees accruing after the Revolving
Commitment Termination Date shall be payable on demand.

Section 2.15. Computation of Interest and Fees.

All computations of interest and fees hereunder shall be made on the basis of a
year of 360 days (or 365/366 days for the computation of interest at the rate
described in clause (i) of the definition of “Base Rate”) for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable (to the extent computed on
the basis of days elapsed). Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.

Section 2.16. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing or any Index
Rate Borrowing,

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that either Adjusted LIBO Rate or the Index Rate does not adequately and
fairly reflect the cost to such Lenders (or Lender, as the case may be) of
making, funding or maintaining their (or its, as the case may be) Eurodollar
Loans or Index Rate Loans for such Interest Period,

 

37



--------------------------------------------------------------------------------

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
Index Rate Revolving Loans or to continue or convert outstanding Loans as or
into Eurodollar Loans or Index Rate Loans shall be suspended and (ii) all such
affected Loans shall be converted into Base Rate Loans on the last day of the
then current Interest Period applicable thereto unless the Borrower prepays such
Loans in accordance with this Agreement. Unless the Borrower notifies the
Administrative Agent at least one Business Day before the date of any Eurodollar
Revolving Borrowing or any Index Rate Borrowing for which a Notice of Revolving
Borrowing or Notice of Conversion/Continuation has previously been given that it
elects not to borrow on such date, then such Revolving Borrowing shall be made
as a Base Rate Borrowing.

Section 2.17. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan or Index
Rate Loan and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall promptly give notice thereof to the Borrower and the
other Lenders, whereupon until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligation of such Lender to make Eurodollar Revolving Loans or Index
Rate Revolving Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans or Index Rate Loans, shall be suspended. In the case of the
making of a Eurodollar Revolving Borrowing or an Index Rate Revolving Borrowing,
such Lender’s Revolving Loan shall be made as a Base Rate Loan as part of the
same Revolving Borrowing for the same Interest Period and if the affected
Eurodollar Loan or the affected Index Rate Loan is then outstanding, such Loan
shall be converted to a Base Rate Loan either (i) on the last day of the then
current Interest Period applicable to such Eurodollar Loan or Index Rate Loan if
such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan or Index Rate Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.

Section 2.18. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate or the Index Rate hereunder against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans or
Index Rate Loans made by such Lender or any Letter of Credit or any
participation therein;

 

38



--------------------------------------------------------------------------------

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or Index
Rate Loan or to increase the cost to such Lender or the Issuing Bank of
participating in or issuing any Letter of Credit or to reduce the amount
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or any other amount), then the Borrower shall promptly pay,
upon written notice from and demand by such Lender on the Borrower (with a copy
of such notice and demand to the Administrative Agent), to the Administrative
Agent for the account of such Lender, within ten (10) Business Days after the
date of such notice and demand, additional amount or amounts sufficient to
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of such Lender’s or the Issuing Bank’s
parent corporation) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of such Lender’s or the
Issuing Bank’s parent corporation with respect to capital adequacy) then, from
time to time, within ten (10) Business Days after receipt by the Borrower of
written demand by such Lender (with a copy thereof to the Administrative Agent),
the Borrower shall pay to such Lender such additional amounts as will reasonably
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s parent corporation for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s parent corporation, as the case may be, specified in
paragraph (a) or (b) of this Section 2.18 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error. The Borrower shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within ten (10) Business Days after
receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation provided that
Borrower shall not be required to compensate any Lender for any increased costs
incurred more than 180 days prior to the date of receipt by Borrower of such
demand.

Section 2.19. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within ten (10) Business Days after written demand from such Lender, for any
loss, cost or expense reasonably attributable to such event. In the case

 

39



--------------------------------------------------------------------------------

of a Eurodollar Loan, such loss, cost or expense shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurodollar Loan
if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan. A certificate as to any additional amount payable
under this Section 2.19 submitted to the Borrower by any Lender (with a copy to
the Administrative Agent) shall be conclusive, absent manifest error.

Section 2.20. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.20) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten (10) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

40



--------------------------------------------------------------------------------

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender
shall deliver to the Borrower and the Administrative Agent such forms on or
before the date that it becomes a party to this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation). In addition, each such Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender. Each such Foreign Lender shall promptly notify the Borrower
and the Administrative Agent at any time that it determines that it is no longer
in a position to provide any previously delivered certificate to the Borrower
(or any other form of certification adopted by the Internal Revenue Service for
such purpose).

(f) If any Lender or the Administrative Agent determines, in its sole
discretion, that it has received a refund in respect of any Taxes or Other Taxes
as to which indemnification or additional amounts have been paid to it by the
Borrower pursuant to this Section 2.20, it shall promptly remit such refund, net
of all out-of-pocket expenses of the Administrative Agent or such Lender, as the
case may be (and without interest other than interest included in such refund
paid by the relevant taxation authority and only to the extent indemnification
payments or additional amounts paid by the Borrower under this Section 2.20 with
respect to Taxes or Other Taxes giving rise to such refund), provided, however,
that the Borrower, upon the request of any Lender or the Administrative Agent,
as the case may be, agrees promptly to return such refund plus any penalties,
interest or other charges imposed by the relevant taxing authority to such party
in the event such party is required to repay such refund to the relevant taxing
authority. Such Lender or the Administrative Agent, as the case may be, shall,

 

41



--------------------------------------------------------------------------------

at the Borrower’s request, provide the Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (provided, that such Lender or the
Administrative Agent may delete any information therein that such Lender or the
Administrative Agent deems confidential and shall not be obligated to provide
the Borrower with copies of any tax return or similar documentation). Nothing
herein contained shall interfere with the right of a Lender or the
Administrative Agent to arrange its tax affairs in whatever manner it thinks fit
nor oblige any Lender or the Administrative Agent to claim any tax refund or to
disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender or the Administrative Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.

Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.18, 2.19 or 2.20, or otherwise) prior to
2:00 pm on the date when due, in immediately available funds, free and clear of
any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.18,
2.19, 2.20 and Section 10.3 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations, including, without
limitation, all amounts of principal, unreimbursed LC Disbursements, interest
and fees, Hedging Obligations, Bank Product Obligations and Treasury Management
Obligations then due, such funds shall be applied: first, to Administrative
Agent’s fees and reimbursable expenses then due and payable pursuant to any of
the Loan Documents; second, to all reimbursable expenses of the Lenders and all
fees and reimbursable expenses of the Issuing Bank then due and payable pursuant
to any of the Loan Documents, pro rata to the Lenders and the Issuing Bank based
on their respective pro rata shares of such fees and expenses; third, to
interest and fees then due and payable hereunder, pro rata to the Lenders based
on their respective pro rata shares of such interest and fees; and fourth, to
the payment of principal of the Loans, unreimbursed LC Disbursements, Hedging
Obligations, Bank Product Obligations and Treasury Management Obligations then
due, ratably among the parties entitled thereto in accordance with the amounts
of principal, unreimbursed LC Disbursements, Hedging Obligations, Bank Product
Obligations and Treasury Management Obligations then due to such parties.

 

42



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure, Term Loans and accrued interest and
fees thereon than the proportion received by any other Lender with respect to
its Revolving Credit Exposure or Term Loans, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Credit Exposure and Term Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Exposure and Term Loans;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Credit Exposure and Term Loans to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
hereunder or shall become the subject of a proceeding under bankruptcy Law, have
a receiver, trustee, administrator, assignee for the benefit of creditors
appointed for it or taken any action in furtherance of, or consented to any such
proceeding or appointment (a “Non-Funding Lender”), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid. Notwithstanding anything
set forth herein to the contrary, including Section 10.2, a Non-Funding Lender
shall not have any voting or consent rights under or with respect to any Loan
Document or constitute a “Lender” or a “Revolving Lender” (or be, or have

 

43



--------------------------------------------------------------------------------

its Loans and Commitments, included in the determination of “Required Lenders”,
or “Lenders affected” pursuant to Section 10.2) for any voting or consent rights
under or with respect to any Loan Document, provided that (A) the Commitment of
a Non-Funding Lender may not be increased, extended or reinstated, (B) the
principal of a Non-Funding Lender’s Loans may not be reduced or forgiven, and
(C) the interest rate applicable to Obligations owing to a Non-Funding Lender
may not be reduced in such a manner that by its terms affects such Non-Funding
Lender more adversely than other Lenders, in each case, without the consent of
such Non-Funding Lender. Moreover, for the purposes of determining Required
Lenders, the Loans, Letter of Credit Obligations, and Commitments held by
Non-Funding Lenders shall be excluded from the total Loans and Commitments
outstanding. In addition, a Lender that is a Non-Funding Lender shall not earn
and shall not be entitled to receive, and Borrower shall not be required to pay,
such Lender’s portion of the fee payable with respect to the unused Revolving
Commitment during the time such Lender is a Non-Funding Lender.

Section 2.22. Letters of Credit.

(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(d), agrees to issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire on the earlier of (A) the date one year after the
date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$500,000; and (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders would
exceed the Aggregate Revolving Commitment Amount. Each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Issuing Bank without recourse a participation in each Letter of Credit equal to
such Lender’s Pro Rata Share of the aggregate amount available to be drawn under
such Letter of Credit on the date of issuance with respect to all other Letters
of Credit. Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Lender by an amount equal to the amount of such
participation.

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.

 

44



--------------------------------------------------------------------------------

(c) At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit (1) directing the Issuing Bank not to issue the
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.22(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of each such demand for payment and whether the Issuing Bank has made or will
make an LC Disbursement thereunder; provided, that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to such LC Disbursement.
The Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the date on which such drawing is honored that the
Borrower intends to reimburse the Issuing Bank for the amount of such drawing in
funds other than from the proceeds of Revolving Loans, the Borrower shall be
deemed to have timely given a Notice of Revolving Borrowing to the
Administrative Agent requesting the Lenders to make a Base Rate Borrowing on the
date on which such drawing is honored in an exact amount due to the Issuing
Bank; provided, that for purposes solely of such Borrowing, the conditions
precedent set forth in Section 3.2 hereof shall not be applicable. The
Administrative Agent shall notify the Lenders of such Borrowing in accordance
with Section 2.3, and each Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Issuing Bank in accordance with Section 2.6. The proceeds of such
Borrowing shall be applied directly by the Administrative Agent to reimburse the
Issuing Bank for such LC Disbursement.

(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving

 

45



--------------------------------------------------------------------------------

Commitments, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by
the Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraphs (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in
Section 2.13(d).

(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Section 8.1. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Borrower agrees to execute any documents and/or
certificates reasonably requested by the Administrative Agent to effectuate the
intent of this paragraph. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Required Lenders, be applied to satisfy other
obligations of the Borrower under this Agreement and the other Loan Documents.
If the Borrower is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not so applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.

 

46



--------------------------------------------------------------------------------

(h) Upon the request of any Lender, but no more frequently than quarterly, the
Issuing Bank shall deliver (through the Administrative Agent) to each Lender and
the Borrower a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, the Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.

(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

(j) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or

(i) The existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to

 

47



--------------------------------------------------------------------------------

excuse the Issuing Bank from liability to the Borrower to the extent of any
actual direct damages (as opposed to special, indirect (including claims for
lost profits or other consequential damages), or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise due care when determining whether drafts or other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree, that in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised due
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(k) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.

Section 2.23. Increase of Commitments; Additional Lenders.

(a) From time to time after the Closing Date, Borrower may, upon at least ten
(10) Business Days’ written notice to the Administrative Agent (who shall
promptly provide a copy of such notice to each Lender), propose to increase the
Aggregate Revolving Commitments and/or the aggregate Term Loan Commitments by an
amount not to exceed, in the aggregate, $20,000,000 (the amount of any such
increase, the “Additional Commitment Amount”), so long as (i) neither the
Maturity Date nor the Revolving Commitment Termination Date, as applicable, has
occurred, (ii) no Default or Event of Default has occurred and is continuing or
would result therefrom (or from the making any new Loans thereunder), (iv) all
conditions precedent set forth in Article III of this Agreement are satisfied in
connection therewith (including, without limitation, the delivery by Borrower of
any customary legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction, including any
supplements, joinders or amendments to the Collateral Documents providing for
such Additional Commitment Amounts to be secured thereby), (v) Borrower delivers
to Administrative Agent a Compliance Certificate executed by a Responsible
Officer of Borrower reflecting Pro Forma compliance with the financial covenants
set forth in Article VI after giving effect to the Additional Commitment Amount,
including the new Loans to be made thereunder, (vi) all new Loans made with
respect to any Additional Commitment Amounts shall share pari passu in the
collateral securing the Obligations, (vii) all new Loans made with respect to
any

 

48



--------------------------------------------------------------------------------

Additional Commitment Amounts shall share ratably in any mandatory prepayments
of existing Loans based upon their respective Class, (viii) with respect to
Additional Commitment Amounts comprised of new Term Loan Commitments, the
maturity date of new Term Loans shall not be earlier than the Maturity Date and
the weighted average life to maturity of any such new Term Loans shall be equal
to or greater than the weighted average life to maturity of the Terms Loans
existing prior to any Additional Commitment Amounts, (ix) with respect to
Additional Commitment Amounts comprised of new Aggregate Revolving Commitments,
the revolving commitment termination date of any such new Additional Commitment
Amounts shall not be earlier than the Revolving Commitment Termination Date, and
(x) the all-in yield (including interest rate margins and upfront fees (based
upon the lesser of a four-year average life to maturity or the remaining life to
maturity) applicable to any new Loans issued in connection with any Additional
Commitment Amount (regardless of Class), shall not be more than 50 basis points
higher than the corresponding all-in yield (determined on the same basis)
applicable to the Revolving Loans or Terms Loans existing prior to the existence
of any Additional Commitment Amount, unless the interest rate margin with
respect to Revolving Loans and Term Loans existing prior to any such Additional
Commitment Amount, as the case may be, are increased by an amount equal to the
difference between the all-in yield with respect to such new Revolving Loan or
new Term Loans (as applicable). Each Lender shall have the right for a period of
ten (10) days following receipt of such notice, to elect by written notice to
the Borrower and the Administrative Agent to increase its Revolving Commitment
and/or Term Loan Commitment (as applicable) by a principal amount equal to its
Pro Rata Share of the proposed Additional Commitment Amount. No Lender (or any
successor thereto) shall have any obligation to increase its Revolving
Commitment, its Term Loan Commitment or its other obligations under this
Agreement and the other Loan Documents, and any decision by a Lender to increase
its Revolving Commitment or Term Loan Commitment shall be made in its sole
discretion independently from any other Lender. If any Lender shall fail to
notify the Borrower and the Administrative Agent in writing about whether it
will increase its Revolving Commitment or Term Loan Commitment (as applicable)
within 15 days after receipt of such notice, such Lender shall be deemed to have
declined to increase its Revolving Commitment or Term Loan Commitment (as
applicable).

(b) If any Lender shall not elect to increase its Revolving Commitment or its
Term Loan Commitment (as applicable) pursuant to subsection (a) of this
Section 2.23, the Borrower may designate one or more other banks or other
financial institutions (which may be, but need not be, one or more of the
existing Lenders) which at the time agrees to, in the case of any such Person
that is an existing Lender, increase its Revolving Commitment or its Term Loan
Commitment (as applicable) and in the case of any other such Person (an
“Additional Lender”), become a party to this Agreement; provided, however, that
any new bank or financial institution must be acceptable to the Administrative
Agent, which acceptance will not be unreasonably withheld, conditioned or
delayed. The sum of the increases in the Revolving Commitments and/or Term Loan
Commitments of the existing Lenders pursuant to this subsection (b) plus the
Revolving Commitments and/or Term Loan Commitments of the Additional Lenders
shall not in the aggregate exceed the unsubscribed amount of the Additional
Commitment Amount.

(c) An increase in the aggregate amount of the Revolving Commitments and/or Term
Loan Commitments pursuant to this Section 2.23 shall become effective upon the
receipt by the Administrative Agent of a supplement or joinder in form and
substance reasonably

 

49



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent executed by the Borrower, by each
Additional Lender and by each other Lender whose Revolving Commitment and/or
Term Loan Commitment (as applicable) is to be increased, setting forth the new
Revolving Commitments and/or Term Loan Commitments of such Lenders and setting
forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, together with
Notes evidencing such increase in the Commitments.

(d) Upon the acceptance of any such supplement or joinder by the Administrative
Agent, the Aggregate Revolving Commitment Amount and/or the aggregate Term Loan
Commitments (as applicable) shall automatically be increased by the amount of
the Revolving Commitments and/or Term Loan Commitments added through such
supplement or joinder, and Schedule II shall automatically be deemed amended to
reflect the Revolving Commitments and/or Term Loan Commitments of all Lenders
after giving effect to the addition of such Revolving Commitments and/or Term
Loan Commitments (as applicable).

(e) Upon any increase in the aggregate amount of the Revolving Commitments
and/or Term Loan Commitments pursuant to this Section 2.23 that is not pro rata
among all Lenders, (x) within five (5) Business Days, in the case of any Base
Rate Loans then outstanding, and at the end of the then current Interest Period
with respect thereto, in the case of any Eurodollar Loans or Index Rate Loans
then outstanding, the Borrower shall prepay such Loans in their entirety and, to
the extent the Borrower elects to do so and subject to the conditions specified
in Article III, the Borrower shall reborrow Loans from the Lenders in proportion
to their respective Revolving Commitments and/or Term Loan Commitments after
giving effect to such increase, until such time as all outstanding Loans are
held by the Lenders in proportion to their respective Commitments after giving
effect to such increase and (y) effective upon such increase, the amount of the
participations held by each Lender in each Letter of Credit then outstanding
shall be adjusted automatically such that, after giving effect to such
adjustments, the Lenders shall hold participations in each such Letter of Credit
in proportion to their respective Revolving Commitments.

Section 2.24. Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.

Section 2.25. Replacement of Lenders. If any Lender requests compensation under
Section 2.18, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority of the account of any Lender pursuant to
Section 2.20, or if any Lender becomes a Non-Funding Lender, or if the Borrower
has the right to replace a Lender in accordance with Section 10.2(c), then the
Borrower may, at its sole expense and effort, upon

 

50



--------------------------------------------------------------------------------

notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 10.4(b) all its interests, rights and
obligations under the Loan Documents to which it is a party to an assignee that
shall assume such obligations (which assignee may be another Lender); provided,
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal amount of all Loans owed to it,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts) and
(iii) in the case of a claim for compensation under Section 2.18 or payments
required to be made pursuant to Section 2.20, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1. Conditions To Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).

(a) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including reimbursement or payment
of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Robinson Humphrey, Inc., as
Lead Arranger.

(b) The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance reasonably satisfactory to the Administrative
Agent:

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

(ii) if requested by any Lender, duly executed Revolving Credit and Term Notes
payable to such Lender and the Swingline Note payable to the Swingline Lender;

(iii) the Subsidiary Guaranty Agreement duly executed by each Subsidiary Loan
Party;

(iv) the Security Agreement duly executed by Borrower and each Subsidiary Loan
Party;

 

51



--------------------------------------------------------------------------------

(v) the Equity Pledge Agreement duly executed by Borrower and each Subsidiary
which is not a Foreign Subsidiary;

(vi) copies of duly executed payoff letters, in form and substance reasonably
satisfactory to Administrative Agent, executed by each of the Existing Lenders
or the agent thereof, together with (a) UCC 3 or other appropriate termination
statements, in form and substance reasonably satisfactory to Administrative
Agent, releasing all liens of the Existing Lenders upon any of the personal
property of the Borrower and its Subsidiaries and (b) any other releases,
terminations or other documents reasonably required by the Administrative Agent
to evidence the payoff of Indebtedness owed to the Existing Lenders;

(vii) a certificate of the Secretary or Assistant Secretary of each Loan Party
substantially in the form of Exhibit 3.1(b)(v), attaching and certifying copies
of its bylaws and of the resolutions of its board of directors, or partnership
agreement or limited liability company agreement, or comparable organizational
documents and authorizations, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;

(viii) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;

(ix) a favorable written opinion of Greenberg Traurig P.A., counsel to the Loan
Parties, addressed to the Administrative Agent, the Issuing Bank and each of the
Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;

(x) a certificate substantially in the form of Exhibit 3.1(b)(viii), dated the
Closing Date and signed by a Responsible Officer, certifying that after giving
effect to the funding of the Term Loan and any initial Revolving Credit Advance,
(x) no Default or Event of Default exists, (y) all representations and
warranties of each Loan Party set forth in the Loan Documents are true and
correct and (z) since the date of the financial statements of the Borrower
described in Section 4.4, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;

(xi) a duly executed Notice of Borrowing;

(xii) a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds hereof;

(xiii) copies of all consents, approvals, authorizations, registrations and
filings and orders required to be made or obtained under any Requirement of Law,
or by any Contractual Obligation of each Loan Party, in connection with the
execution, delivery,

 

52



--------------------------------------------------------------------------------

performance, validity and enforceability of the Loan Documents or any of the
transactions contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any governmental authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing;

(xiv) a certificate, dated the Closing Date and signed by the chief financial
officer of each Loan Party, confirming that each Loan Party is Solvent before
and after giving effect to the consummation of the transactions contemplated to
occur on the Closing Date;

(xv) certificates of insurance issued on behalf of insurers of the Borrower and
all Guarantors, describing in reasonable detail the types and amounts of
insurance (property and liability) maintained by the Borrower and all
guarantors, naming the Administrative Agent as additional insured.

Without limiting the generality of the provisions of Section 3.1, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 3.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, in each case before and after giving effect
thereto, except to the extent that any such representation or warranty relates
to an earlier date;

(c) since the date of the most recent financial statements of the Borrower
described in Section 4.4, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;

(d) the Borrower shall have delivered the required Notice of Borrowing; and

(e) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.

 

53



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 3.2.

Section 3.3. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance reasonably satisfactory
to the Administrative Agent.

Section 3.4. Termination of Existing Credit Facility. Upon this Agreement
becoming effective, the Existing Credit Agreement shall automatically terminate
(other than those provisions that by their terms survive termination of the
Existing Credit Agreement), all commitments of the lenders thereunder to fund
additional advances shall terminate automatically, and all amounts outstanding
thereunder, together with all accrued and unpaid interest, fees and other
amounts shall be automatically paid in full by the initial Borrowing hereunder.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1. Existence; Power. The Borrower and each of its Subsidiaries (i) is
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action. This Agreement has been duly executed and delivered by the Borrower, and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or

 

54



--------------------------------------------------------------------------------

filing with, or any action by, any Governmental Authority, except those as have
been obtained or made and are in full force and effect or where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, (b) will not violate any Requirements of Law
applicable to the Borrower or any of its Subsidiaries or any judgment, order or
ruling of any Governmental Authority, (c) will not violate or result in a
default under any indenture, Material Contract or other material instrument
binding on the Borrower or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (d) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries, except Liens
(if any) created under the Loan Documents.

Section 4.4. Financial Statements. The Borrower has furnished to each Lender
(i) the audited consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2010 and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended prepared by
McGladrey & Pullen LLP and (ii) the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of September 30, 2011, and the related
unaudited consolidated statements of income and cash flows for the Fiscal
Quarter and year-to-date period then ending, certified by a Responsible Officer.
Such financial statements fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as of such
dates and the consolidated results of operations for such periods in conformity
with GAAP consistently applied, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii).
Since December 31, 2010, there have been no changes with respect to the Borrower
and its Subsidiaries which have had or could reasonably be expected to have,
singly or in the aggregate, a Material Adverse Effect.

Section 4.5. Litigation and Environmental Matters.

(a) Except for the matters set forth on Schedule 4.5(a), no litigation,
investigation or proceeding of or before any arbitrators or Governmental
Authorities is pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Agreement or any other Loan Document.

(b) Except for the matters set forth on Schedule 4.5(b), neither the Borrower
nor any of its Subsidiaries (i) to the knowledge of the Borrower, has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any material Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any reasonable basis for any Environmental Liability, except for such failures
to comply or Environmental Liabilities that, either singly or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and

 

55



--------------------------------------------------------------------------------

orders of any Governmental Authority and (b) all indentures, agreements or other
instruments binding upon it or its properties, except where non-compliance,
either singly or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) otherwise subject to any
other regulatory scheme limiting its ability to incur debt or requiring any
approval or consent from or registration or filing with, any Governmental
Authority in connection therewith.

Section 4.8. Taxes. The Borrower, its Subsidiaries and each other Person for
whose taxes the Borrower or any Subsidiary could become liable have timely filed
or caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where (a) to the extent the
failure to do so would not have a Material Adverse Effect or (b) the same are
currently being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP.

Section 4.9. Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U or for any purpose that violates the provisions of the
Regulation T, U or X. Neither the Borrower nor its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock.”

Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

Section 4.11. Ownership of Property.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement.

 

56



--------------------------------------------------------------------------------

All leases that individually or in the aggregate are material to the business or
operations of the Borrower and its Subsidiaries are valid and subsisting and are
in full force, except for such invalidities which individually or in the
aggregate are not likely to have a Material Adverse Effect.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and, to the
knowledge of Borrower, the use thereof by the Borrower and its Subsidiaries does
not infringe on the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not have a Material
Adverse Effect.

(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.

Section 4.12. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the reports (including without limitation all reports that
the Borrower is required to file with the SEC), financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in
light of the circumstances under which they were made, not misleading.

Section 4.13. Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries, and no significant unfair labor practice, charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority, except for such disputes, charges or grievances that could not
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrower or any of its Subsidiaries pursuant to the provisions of any
collective bargaining agreement have been paid or accrued as a liability on the
books of the Borrower or any such Subsidiary, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the Borrower in, the jurisdiction of incorporation or organization
of, and the type of, each Subsidiary and identifies each Subsidiary that is a
Subsidiary Loan Party or a Deemed Subsidiary Loan Party, in each case as of the
Closing Date.

 

57



--------------------------------------------------------------------------------

Section 4.15. Solvency. After giving effect to the execution and delivery of the
Loan Documents, the making of the Loans under this Agreement, each of the
Borrower and its Subsidiaries is Solvent.

Section 4.16. OFAC. No Loan Party (i) is a Sanctioned Person, (ii) has more than
15% of its assets in Sanctioned Countries, or (iii) derives more than 15% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any Loans hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country or for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

Section 4.17. Patriot Act. No Loan Party is an “enemy” or an “ally of the enemy”
within the meaning of Section 2 of the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.), as amended or any enabling
legislation or executive order relating thereto. No Loan Party is in violation
of (a) the Trading with the Enemy Act, as amended, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (c) the Patriot Act. None of the Credit Parties (i) is a
blocked person described in section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Section 5.1. Financial Statements and Other Information. Except to the extent
any of the following information is available publicly and electronically from
the SEC, the Borrower will deliver to the Administrative Agent and each Lender:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year, a copy of the annual audited report for such Fiscal Year for the
Borrower and its Subsidiaries, containing a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows (together
with all footnotes thereto) of the Borrower and its Subsidiaries for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and reported on by McGladrey &
Pullen LLP or other independent public accountants of nationally recognized
standing (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

 

58



--------------------------------------------------------------------------------

(b) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and the related unaudited consolidated statements of income
and cash flows of the Borrower and its Subsidiaries for such Fiscal Quarter and
the then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of Borrower’s previous Fiscal Year;

(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the principal
executive officer and the principal financial officer of the Borrower
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, (iii) specifying any change in the identity of the Borrower’s
Subsidiaries as of the end of such Fiscal Year or Fiscal Quarter from the
Borrower’s Subsidiaries identified to the Lenders on the Closing Date or as of
the most recent Fiscal Year or Fiscal Quarter, as the case may be, and
(iv) stating whether any change in GAAP or the application thereof has occurred
since the date of the Borrower’s audited financial statements referred to in
clause (a) above and, if any change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the SEC or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;

(e) concurrently with the delivery of the financial statements referred to in
subsection (a) above, a pro forma budget for the succeeding Fiscal Year,
containing an income statement, balance sheet and statement of cash flow; and

(f) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

59



--------------------------------------------------------------------------------

(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and, in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000;

(e) the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, with respect to any Material Indebtedness of the Borrower
or any of its Subsidiaries;

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto; provided, that nothing in
this Section 5.3 shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3.

Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.5. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all taxes, assessments
and other governmental charges, levies and all other claims that could result in
a statutory Lien) before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

Section 5.6. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.

Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause each
of its Subsidiaries to, permit any representative of the Administrative Agent or
any Lender, to visit and inspect its properties, to examine its books and
records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender may reasonably request after reasonable prior
notice to the Borrower. So long as no Default or Event of Default exists, such
inspections and visits shall be made at the expense of the Administrative Agent
or any such Lender. The provisions of this Section 5.7 shall not be deemed to
alter or revise any provision set forth in the Security Agreement regarding
inspection of Collateral.

Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so, either individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, (b) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations, including, without limitation,
maintaining product liability insurance at all times, and in such amounts as are
commercially reasonable in the Borrower’s industry and (c) at all times shall
name the Administrative Agent as additional insured on all liability policies of
the Borrower and its Subsidiaries.

Section 5.9. Use of Proceeds and Letters of Credit.

(a) The Borrower will use the proceeds of all Loans to finance working capital
needs, Permitted Acquisitions, Capital Expenditures, the refinancing of the
Existing Credit Facility and for other general corporate purposes of the
Borrower and its Subsidiaries (excluding its Foreign Subsidiaries) and as
otherwise permitted under this Agreement. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that would violate
any rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulations T, U or X. All Letters of Credit will be used for general
corporate purposes. The proceeds of the Loans may not be used to make
Investments in Foreign Subsidiaries except: (a) as expressly set forth in, and
subject to, Article VII; (b) Foreign Subsidiaries for which Borrower makes a
Foreign Loan Party Election; or (c) subject to the Section 7.4(c)(ii), to any
Deemed Subsidiary Loan Party.

(b) If at any time during the term of this Agreement, the Borrower desires to
lift the restrictions on Investments in Foreign Subsidiaries set forth in
Article VII to any particular Foreign Subsidiary, then Borrower shall so notify
the Administrative Agent and

 

61



--------------------------------------------------------------------------------

comply with the requirements of Sections 5.111 and 5.122 herein as if such
Foreign Subsidiary were being acquired or formed as a Domestic Subsidiary,
whereupon such Foreign Subsidiary shall be treated thereafter as a Subsidiary
Loan Party under this Agreement and treated as though it is not a Foreign
Subsidiary for purposes of the covenants set forth herein (a “Foreign Loan Party
Election”).

(c) If, however, any First Tier Foreign Subsidiary cannot effect a Foreign Loan
Party Election due to adverse tax consequences to Borrower, Borrower may,
alternatively, pledge to Administrative Agent for the benefit of the Credit
Providers the maximum amount of such First Tier Foreign Subsidiary’s Capital
Stock which is permitted under the Code without resulting in negative tax
consequences to Borrower, so long as the amount pledged equals or exceeds
fifty-one percent (51%) of the voting equity interests in such Foreign
Subsidiary, whereupon, such First Tier Foreign Subsidiary shall, subject to
Section 7.4(c)(ii), be treated thereafter as a Loan Party under this Agreement
and, treated as though it is not a Foreign Subsidiary for purposes of the
covenants set forth herein.

(d) If a Foreign Subsidiary cannot make a Foreign Loan Party Election and cannot
comply with the requirements set forth in Section 5.9(c), then Borrower,
Administrative Agent and the Required Lenders (to the extent applicable) shall
mutually determine what additional collateral or security may be given to the
Administrative Agent for the benefit of the Credit Providers in exchange for the
ability to make Investments in such Foreign Subsidiary, which are not otherwise
permitted pursuant to this Agreement, and for such Foreign Subsidiary to
otherwise be treated as a Domestic Subsidiary for purposes of the covenants set
forth in this Agreement (any Foreign Subsidiary that meets the conditions set
forth in Sections 5.9(c) or (d) shall hereinafter be referred to as a “Deemed
Subsidiary Loan Party”).

Section 5.10. Interest Rate Protection. Within three hundred sixty five
(365) days after the Closing Date (or such later date as agreed to in writing by
the Administrative Agent), the Borrower will enter into, and thereafter maintain
in effect, one or more Hedging Transactions on such terms and with such parties
as shall be reasonably satisfactory to the Administrative Agent, the effect of
which shall be to fix or limit the interest cost to the Borrower with respect to
at least fifty percent (50%) of the Term Loan.

Section 5.11. Additional Subsidiaries; Additional Equity Pledges.

(a) If any Subsidiary is acquired or formed after the Closing Date, if any
Foreign Subsidiary effects a Foreign Loan Party Election after the Closing Date
or if the surviving Person in a merger is required to become a Subsidiary Loan
Party in accordance with Section 7.3(d), the Borrower will promptly notify the
Administrative Agent and the Lenders thereof and, within ten (10) Business Days
after any such Subsidiary is acquired or formed, or, in the case of a merger,
promptly upon consummation of such merger, will cause such Subsidiary (excluding
any Foreign Subsidiary unless such Foreign Subsidiary has effected a Foreign
Loan Party Election) to become a Subsidiary Loan Party. A Subsidiary (other than
a Foreign Subsidiary unless such Foreign Subsidiary has effected a Foreign Loan
Party Election) shall become an additional Subsidiary Loan Party by executing
and delivering to the Administrative Agent a supplement to the Subsidiary
Guaranty Agreement, a Security Agreement and such other Collateral Documents as
are required by Section 5.122, in form and substance reasonably

 

62



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent, accompanied by (i) all other Loan
Documents related thereto, (ii) certified copies of certificates or articles of
incorporation or organization, by-laws, membership operating agreements, and
other organizational documents, appropriate authorizing resolutions of the board
of directors of such Subsidiaries, and opinions of counsel comparable to those
delivered pursuant to Section 3.1(b), and (iii) such other documents as the
Administrative Agent may reasonably request. So long as any Lender has a
Commitment hereunder or any of the Obligations remain unpaid, no Subsidiary that
becomes a Subsidiary Loan Party shall thereafter cease to be a Subsidiary Loan
Party or be entitled to be released or discharged from its obligations under the
Subsidiary Guaranty Agreement or its respective Security Agreement, except as
permitted herein.

(b) If, after the Closing Date, (i) any Domestic Subsidiary is acquired or
formed or is the surviving Person in a merger permitted by Section 7.3(d),
(ii) any First Tier Foreign Subsidiary (other than the Chinese Subsidiaries) is
acquired or formed or is the surviving Person in a merger permitted by
Section 7.3(d) or (iii) if either of the Chinese Subsidiaries becomes a Material
Chinese Subsidiary, then, within ten (10) Business Days after the occurrence of
any of the foregoing events, the Borrower will promptly notify the
Administrative Agent and the Lenders thereof and the parent entity of such
Domestic Subsidiary, First Tier Foreign Subsidiary or such Material Chinese
Subsidiary (as applicable) shall grant a Lien in favor of the Administrative
Agent for the benefit of the Credit Providers on (i) in the case of a Domestic
Subsidiary, 100% of the Capital Stock of such Domestic Subsidiary or (ii) in the
case of a First Tier Foreign Subsidiary or a Material Chinese Subsidiary, 65%
(in the aggregate) of the Capital Stock of such First Tier Foreign Subsidiary or
Material Chinese Subsidiary (as applicable) as provided in Section 5.11(c),
provided, that, to the extent such parent entity is a Domestic Subsidiary that
is not then a Loan Party, such parent entity shall also become an additional
Subsidiary Loan Party as provided in clause (a), above.

(c) The Loan Parties shall grant Liens in favor of the Administrative Agent for
the benefit of the Credit Providers on the Capital Stock of their respective
Subsidiaries to the extent required by Section 5.11(b) by executing and
delivering to the Administrative Agent an amendment to the Equity Pledge
Agreement, including revised schedules thereto, accompanied by (i) original
stock certificates, together with duly executed stock powers and proxies as may
be necessary or appropriate to perfect the Administrative Agent’s security
interest in such Capital Stock for the benefit of the Credit Providers,
(ii) such certified copies of certificates or articles of incorporation or
organization as may be reasonably requested by the Administrative Agent,
(iii) by-laws, membership operating agreements and other organizational
documents, appropriate authorizing resolutions of the board of directors of the
applicable pledger, and opinions of counsel comparable to those delivered
pursuant to Section 3.1(b), and (iv) such other documents as the Administrative
Agent may reasonably request. No such Lien shall be entitled to be released or
discharged under the Equity Pledge Agreement except as provided in this
Agreement or any other Loan Document.

Section 5.12. Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, execute any and all further documents, financing statements,
agreements and instruments, and take all further action (including filing
Uniform Commercial Code and other financing statements, and preparing all
documentation relating to filings under the Assignment of Claims Act) that may
be required under applicable law, or that the Required Lenders or the

 

63



--------------------------------------------------------------------------------

Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the security interests
created or intended to be created by the Collateral Documents; provided,
however, that notwithstanding anything else to the contrary in the Loan
Documents, none of the Loan Parties shall be required to make filings under the
Assignment of Claims Act for the assignment of Government Contracts to the
Administrative Agent unless (a) such Government Contract constitutes a Material
Contract and (b) the Administrative Agent shall have requested, in its
reasonable discretion, that a filing under the Assignment of Claims Act be made
with respect to such Government Contract. The Borrower will cause any
subsequently acquired or organized Subsidiary (except a Foreign Subsidiary for
which a Foreign Loan Party Election has not been effected) to become a
Subsidiary Loan Party by executing the Security Agreement and each applicable
Collateral Document in favor of the Administrative Agent. In addition, from time
to time, the Borrower will, at its cost and expense, promptly secure the
Obligations by pledging or creating, or causing to be pledged or created,
perfected security interests with respect to such of its assets and properties
as the Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured by substantially all the assets of the Borrower and its Subsidiaries
(including properties acquired subsequent to the Closing Date)). Such security
interests and Liens will be created under the Collateral Documents and other
security agreements, and other instruments and documents in form and substance
reasonably satisfactory to the Administrative Agent, and the Borrower shall
deliver or cause to be delivered to the Lenders all such instruments and
documents (including legal opinions, title insurance policies and lien searches)
as the Administrative Agent shall reasonably request to evidence compliance with
this Section 5.122. The Borrower agrees to provide such evidence as the
Administrative Agent shall reasonably request as to the perfection and priority
status of each such security interest and Lien.

Section 5.13. Primary Operating Account. The Borrower will, and will cause each
Loan Party to, maintain its primary operating deposit accounts with the
Administrative Agent.

Section 5.14. Collateral Documents. The Security Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the ratable benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral and the proceeds thereof, in
which a security interest may be perfected under the Florida Uniform Commercial
Code as in effect at the relevant time by filing of financing statements or
obtaining control or possession, and the Lien created under the Security
Agreement is (or will be, upon the filing of appropriate financing statements,
the execution of appropriate control agreements and delivery of certificated
securities and instruments to the Administrative Agent) a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral), in each case prior and superior in right to any other
person, other than with respect to Liens permitted by Section 7.2. For the sake
of clarity, the parties acknowledge and agree that, absent mutual agreement
between the Borrower, the Administrative Agent and, to the extent applicable,
the Required Lenders, neither the Borrower nor any Subsidiary thereof shall be
required to grant to the Administrative Agent or any Lender any mortgage with
respect to any interest of the Borrower or any Subsidiary in any real property
or non-trade fixtures therein.

Section 5.15. Post-Closing Covenants.

 

64



--------------------------------------------------------------------------------

(a) Not later than 45 days after the Closing Date (which time period may be
extended in the Administrative Agent’s sole discretion), Borrower shall deliver
to the Administrative Agent all original certificates and instruments
representing or evidencing the Pledged Interests of Exactech International
Operations Ltd., which certificates and instruments shall be in suitable form
for transfer by delivery and shall be accompanied by all necessary instruments
of transfer or assignment, duly executed in blank, in each case with respect to
the foregoing certificates and instruments, in form and substance as determined
by the Administrative Agent in its reasonable discretion. In addition, if
requested by the Administrative Agent, Borrower and Exactech International LLC
shall execute an amendment to the Equity Pledge Agreement to reflect the
inclusion of the foregoing Pledged Interests thereunder. In conjunction with the
delivery of the foregoing instruments, certificates and documents, Borrower
shall also deliver to the Administrative Agent such resolutions, consents and
opinion letters of counsel with respect to the pledge of such Pledged Interests
as the Administrative Agent may reasonably request.

(b) Not later than 15 Business Days after the Closing Date (which time period
may be extended in the Administrative Agent’s sole discretion), Borrower shall
deliver to the Administrative Agent evidence of Borrower’s good standing and
authorization to transact business as a foreign corporation from the Secretaries
of State of the following jurisdictions: Alabama, Alaska, Arizona, Arkansas,
California, Colorado, Connecticut, Delaware, District of Columbia, Georgia,
Hawaii, Idaho, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska,
Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, Ohio,
Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, Tennessee, Utah,
Vermont, Virginia, Washington, West Virginia, and Wisconsin.

(c) Not later than 30 days after the Closing Date (which time period may be
extended in the Administrative Agent’s sole discretion), Borrower shall deliver
to the Administrative Agent evidence, in form and substance satisfactory to
Administrative Agent in its sole discretion, of the cancellation and release of
the security agreements and security interests of record in the United States
Patent and Trademark Office in favor of Merrill Lynch Business Financial
Services Inc., each of which was recorded December 28, 2005, against the
following trademark serial numbers: 73804174, 74037908, 74591760, 74629323,
75754197, 76522160; 76533714, 76563738, 76563739, 76593528, 76602471, 76607425,
76607426, 76609102, 76615957, 76634179, 76634243, 76635848, and 76760215.

(d) Not later than 5 Business Days after the Closing Date (which time period may
be extended in the Administrative Agent’s sole discretion), Borrower shall
deliver to the Administrative Agent evidence, in form and substance satisfactory
to Administrative Agent in its sole discretion, of the termination of the
following: (i) Florida UCC-1 financing statement no. 200304477441 filed against
Borrower in favor of Compass Bank, (ii) Florida UCC-1 financing statement no.
200406619644 filed against Borrower in favor of Compass Bank, and (iii) Florida
UCC-1 financing statement no. 201003593699 filed against Borrower in favor of
Compass Bank.

 

65



--------------------------------------------------------------------------------

ARTICLE VI

FINANCIAL COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Section 6.1. Leverage Ratio. The Borrower will maintain, as of the end of each
Fiscal Quarter commencing with the Fiscal Quarter ending March 31, 2012, a
Leverage Ratio of not greater than 2.50:1.00.

Section 6.2. Fixed Charge Coverage Ratio. The Borrower will maintain, as of the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending March 31,
2012, a Fixed Charge Coverage Ratio of not less than 2.00:1.00

ARTICLE VII

NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

Section 7.1. Indebtedness and Preferred Equity. The Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Indebtedness, except:

(a) Indebtedness created pursuant to the Loan Documents;

(b) Indebtedness of the Borrower and its Subsidiaries existing on the date
hereof and set forth on Schedule 7.1 and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;

(c) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvements or extensions, renewals, and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof; provided further,
that the aggregate principal amount of such Indebtedness of Borrower and its
Subsidiaries does not exceed, at any time outstanding, $12,500,000;

(d) Indebtedness of the Borrower owing to any Subsidiary (other than a Foreign
Subsidiary) and of any Subsidiary owing to the Borrower or any other Subsidiary
(other than a Foreign Subsidiary); provided, that any such Indebtedness that is
owed to a Subsidiary that is not a Subsidiary Loan Party or a Deemed Subsidiary
Loan Party shall be subject to Section 7.4;

 

66



--------------------------------------------------------------------------------

(e) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided,
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Subsidiary Loan Party or a Deemed Subsidiary Loan Party shall be subject to
Section 7.4;

(f) Indebtedness of any Person which becomes a Subsidiary after the date of this
Agreement; provided, that such Indebtedness exists at the time that such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of such Indebtedness permitted hereunder shall not exceed $10,000,000
outstanding at any time;

(g) Hedging Obligations permitted by Section 7.10;

(h) Indebtedness incurred in connection with the financing of Borrower’s and its
Subsidiaries’ insurance premiums in the ordinary course of business;

(i) customer deposits and advance payments received in the ordinary course of
business;

(j) indemnification, adjustment of purchase price, earnout or similar
obligations, in each case, on customary terms incurred or assumed in connection
with any Permitted Acquisition or any disposition of any business or assets of
the Borrower or of any Subsidiary or Equity Interests of any Subsidiary
permitted hereunder;

(k) other unsecured Indebtedness of the Borrower or its Subsidiaries in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding;
provided, that the aggregate principal amount of Indebtedness of all
Subsidiaries permitted by this clause (k) shall not exceed $10,000,000; and

(l) Permitted Subordinated Debt.

Section 7.2. Negative Pledge. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired or, except:

(a) Liens securing the Obligations, provided, however, that no Liens may secure
Hedging Obligations without securing all other Obligations on a basis at least
pari passu with such Hedging Obligations and subject to the priority of payments
set forth in Section 2.21 of this Agreement;

(b) Permitted Encumbrances;

(c) any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that such Lien
shall not apply to any other property or asset of the Borrower or any
Subsidiary;

(d) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to

 

67



--------------------------------------------------------------------------------

secure Indebtedness incurred solely for the purpose of financing the
acquisition, construction or improvement of such fixed or capital assets
(including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;

(e) purchase money Liens on insurance policies for the Borrower and/or its
Subsidiaries securing Indebtedness for the premiums therefor;

(f) any Lien (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (ii) existing on any asset of any Person
at the time such Person is merged with or into the Borrower or any Subsidiary of
the Borrower or (iii) existing on any asset prior to the acquisition thereof by
the Borrower or any Subsidiary of the Borrower; provided, that any such Lien was
not created in the contemplation of any of the foregoing and any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;

(g) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) through (e) of this Section 7.2; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;
and

(h) other Liens securing Indebtedness or other obligations in aggregate
outstanding principal amount not to exceed $1,000,000 or assets of comparable
value.

Section 7.3. Fundamental Changes.

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided, that if at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing (i) the Borrower or any
Subsidiary may merge with a Person if the Borrower (or such Subsidiary if the
Borrower is not a party to such merger) is the surviving Person, (ii) any
Subsidiary may merge into another Domestic Subsidiary but not into a Foreign
Subsidiary (except (x) if the Domestic Subsidiary is the surviving Person in
such merger and is, or promptly following the merger becomes, a Subsidiary Loan
Party and (y) that a Foreign Subsidiary may merge with and into another Foreign
Subsidiary); provided, that if any party to such merger is (I) a Subsidiary Loan
Party, then either (x) the Subsidiary Loan Party shall be the surviving Person
or (y) the surviving Person shall become a Subsidiary Loan Party promptly upon
consummation of such merger, or (II) is a Deemed Subsidiary Loan Party, then
either (x) the Deemed Subsidiary Loan Party shall be the surviving Person or
(y) the surviving Person shall become a Deemed Subsidiary Loan Party promptly
upon consummation of such merger; provided,

 

68



--------------------------------------------------------------------------------

however, that, in the case of either of the foregoing clauses (I) or (II), if a
Deemed Subsidiary Loan Party merges with the Borrower or a Subsidiary Loan
Party, the Borrower or the Subsidiary Loan Party shall be the surviving Person,
as applicable, (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to the Borrower or to a
Subsidiary Loan Party and (iv) any Subsidiary (other than a Subsidiary Loan
Party or a Deemed Subsidiary Loan Party) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided, that any such merger involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 7.4.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date hereof and businesses
reasonably related thereto.

(c) Notwithstanding anything to the contrary contained herein, and so long as
Borrower has complied with the provisions hereof, Borrower may dissolve the
corporate existence of Altiva Corporation, a Delaware corporation (the
“Dissolution Company”). Borrower shall not, nor shall it permit any Subsidiary
to, (i) transfer or convey the assets, cash or cash equivalents of the
Dissolution Company to any Person other than Borrower or a Subsidiary (other
than a Foreign Subsidiary), except to Borrower or in connection with an
arms-length sale to a third party so long as the proceeds thereof are
distributed and transferred to Borrower, (ii) contribute any assets, cash, or
cash equivalents to the Dissolution Company, (iii) make any other investment in
the Dissolution Company, (iv) permit the Dissolution Company to conduct, engage
in, or transact any business, other than the business engaged in by such entity
on the Closing Date, (v) obligate itself with respect to any Indebtedness or
other liabilities of the Dissolution Company, or (vi) make any loan or advance
to the Dissolution Company; provided, however, Borrower may (A) fund, through
whatever means it so determines, the minimum amount of funds necessary to effect
the dissolution of the Dissolution Company; (B) permit the Dissolution Company
to transact business necessary to effect the dissolution of the Dissolution
Company and (C) permit the Dissolution Company to transact whatever business it
now conducts (but no expansion of the nature, scope, or volume of such business)
to the extent necessary to permit such Dissolution Company to continue in
business until its dissolution is effected. Borrower shall provide
Administrative Agent copies of all dissolution documentation promptly upon
filing same with the Delaware Division of Corporations.

(d) Notwithstanding anything to the contrary contained herein, so long as no
Event of Default has occurred and is continuing, a Subsidiary may change its
form of organization (a “Conversion”); provided that, (i) such Conversion does
not cause an Event of Default, (ii) from and after a Conversion, such Subsidiary
continues to engage in the type of business conducted by such Subsidiary
immediately prior to the effective time of such Conversion and (iii) such
Conversion does not: (A) involve the transfer or conveyance of any assets, cash
or cash equivalents of such Subsidiary to another Person, (B) include a merger
or consolidation of such Subsidiary with another Person, (C) result in the
Investment by Borrower or such Subsidiary in any other Person in any manner
prohibited by terms of this Agreement or (D) result in any change in the
ownership of the voting interests of such Subsidiary. Following a Conversion,
Borrower shall promptly deliver to Administrative Agent evidence of such
Conversion issued by the Secretary of State or other relevant Governmental
Authority of the jurisdiction of organization of the Subsidiary subject of such
Conversion.

 

69



--------------------------------------------------------------------------------

Section 7.4. Investments, Loans, Etc. The Borrower will not, and will not permit
any of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger), any common stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, except:

(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);

(b) Permitted Investments;

(c) Loans or Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to the Borrower or in or to another Subsidiary; provided, that
(i) the aggregate amount of Loans or Investments by Loan Parties in or to any
Subsidiary that is not a Subsidiary Loan Party shall not exceed $10,000,000 in
the aggregate, at any one time outstanding, and (ii) the aggregate amount of
Loans or Investments by the Borrower or any Subsidiary Loan Party in or to any
Deemed Subsidiary Loan Party shall not exceed $20,000,000 in the aggregate, at
any one time outstanding (in the case of each of the immediately preceding
clauses (i) and (ii), without duplication);

(d) loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses;

(e) Hedging Transactions permitted by Section 7.10;

(f) Permitted Acquisitions; provided, however, that (i) the aggregate
Transaction Values of all Permitted Acquisitions during any twelve (12) month
period (specifically including Permitted Acquisitions permitted pursuant to
Section 7.4(f)(ii), below) shall not exceed $10,000,000 for the then applicable
trailing twelve (12) month period and (ii) the aggregate Transaction Values of
all Permitted Acquisitions during any twelve (12) month period which do not
comply with subsections (c), (g) or (i) of the definition of “Permitted
Acquisitions” during any twelve (12) month period shall not exceed an amount
equal to $5,000,000 for the then applicable trailing twelve (12) month period,
in each case, unless otherwise approved by the Administrative Agent and the
Required Lenders;

(g) Investments of a Person or any of its Subsidiaries existing at the time such
Person becomes a Subsidiary of the Company or at the time such Person merges or
consolidates with the Company or any of its Subsidiaries, in either case, in
compliance with this Agreement; provided that such Investments were not made by
such Person in connection with, or in anticipation or contemplation of, such
Person becoming a Subsidiary of the Company or such merger or consolidation; and

 

70



--------------------------------------------------------------------------------

(h) Investments which in the aggregate do not exceed $10,000,000 in any Fiscal
Year, without duplication.

The term “Investments” shall not include any Loan Party’s entering into
licensing agreements for the use by any Loan Party of technology or intellectual
property.

Section 7.5. Restricted Payments. The Borrower will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend or distribution on any class of its Capital Stock, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, retirement, defeasance or other
acquisition of, any shares of Capital Stock or Indebtedness subordinated to the
Obligations of the Borrower or any Guarantee thereof or any options, warrants,
or other rights to purchase such Capital Stock or such Indebtedness, whether now
or hereafter outstanding (each, a “Restricted Payment”), except for
(i) dividends payable by the Borrower solely in shares of any class of its
common stock, (ii) Restricted Payments made by any Subsidiary to the Borrower or
to another Subsidiary Loan Party, and (iii) cash dividends paid on, and cash
redemptions of, the common stock of the Borrower (each, a “Permitted Dividend
Payment”); provided, that (a) no Default or Event of Default has occurred and is
continuing at the time such dividend is paid or redemption is made, and (b) no
less than ten (10) days prior to the making of any such Permitted Dividend
Payment, Borrower shall have delivered to Administrative Agent a Compliance
Certificate executed by a Responsible Officer of Borrower reflecting Pro Forma
compliance with the financial covenants set forth in Article VI after giving
effect to such Permitted Dividend Payment.

Section 7.6. Sale of Assets. The Borrower will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose
of, any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Capital Stock to any Person other than the Borrower or a Subsidiary
Loan Party (or to qualify directors if required by applicable law), except:

(a) the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;

(b) the sale of inventory and Permitted Investments in the ordinary course of
business;

(c) subject to the Borrower’s compliance with Section 2.12, the sale or other
disposition of any assets not identified in the immediately preceding clauses
(a) and (b) in an aggregate amount not to exceed $20,000,000 in any Fiscal Year;

(d) the sale, lease, assignment, transfer or other disposition of any assets,
business or property (i) between or among Borrower and any Subsidiary Loan Party
or (ii) between or among any Subsidiary Loan Parties.

Section 7.7. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other

 

71



--------------------------------------------------------------------------------

transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and any
of its Subsidiaries (to the extent otherwise permitted herein) not involving any
other Affiliates and (c) any Restricted Payment permitted by Section 7.5.

Section 7.8. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its Capital Stock, to make or repay loans or advances to the
Borrower or any other Subsidiary, to Guarantee Indebtedness of the Borrower or
any other Subsidiary or to transfer any of its property or assets to the
Borrower or any Subsidiary of the Borrower; provided, that (i) the foregoing
shall not apply to restrictions or conditions imposed by law or by this
Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness and (iv) clause (a) shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.

Section 7.9. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

Section 7.10. Hedging Transactions. The Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Transaction, other than
(a) Hedging Transactions required by Section 5.10 and (b) Hedging Transactions
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower or any Subsidiary is exposed, or is reasonably anticipated to
be exposed, in the conduct of its business or the management of its liabilities.
Solely for the avoidance of doubt, the Borrower acknowledges that a Hedging
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include any Hedging Transaction under which the
Borrower or any of the Subsidiaries is or may become obliged to make any payment
(i) in connection with the purchase by any third party of any Capital Stock or
any Indebtedness or (ii) as a result of changes in the market value of any
Capital Stock or any Indebtedness) is not a Hedging Transaction entered into in
the ordinary course of business to hedge or mitigate risks.

Section 7.11. Amendment to Material Documents. The Borrower will not, and will
not permit any of its Subsidiaries to, amend, modify or waive any of its rights
in a manner materially adverse to the Lenders under its certificate of
incorporation, bylaws or other organizational documents.

 

72



--------------------------------------------------------------------------------

Section 7.12. Accounting Changes. The Borrower will not, and will not permit any
of its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any of its Subsidiaries, except to change the fiscal year of
a Subsidiary to conform its fiscal year to that of the Borrower.

Section 7.13. Government Regulation. The Borrower shall not (a) be or become
subject at any time to any law, regulation, or list of any Government Authority
of the United States (including, without limitation, the U.S. Office of Foreign
Asset Control list) that prohibits or limits Lenders or the Administrative Agent
from making any advance or extension of credit to Borrower or from otherwise
conducting business with the Loan Parties, or (b) fail to provide documentary
and other evidence of the identity of the Loan Parties as may be requested by
Lenders or the Administrative Agent at any time to enable Lenders or the
Administrative Agent to verify the identity of the Loan Parties or to comply
with any applicable law or regulation, including, without limitation,
Section 326 of the USA Patriot Act of 1 U.S.C. Section 5318.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days; or

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect when made or deemed made or submitted; or

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.1, 5.2, or 5.3 (with respect to the Borrower’s
existence) or Articles VI or VII; or

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a),
(b) and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any officer of the Borrower
becomes aware of such failure, or (ii) notice thereof shall have been given to
the Borrower by the Administrative Agent or any Lender; or

 

73



--------------------------------------------------------------------------------

(f) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of, or premium or interest on,
any Material Indebtedness that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or

(g) the Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

(i) the Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $10,000,000; or

 

74



--------------------------------------------------------------------------------

(k) any judgment or order for the payment of money in excess of $10,000,000
shall be rendered against the Borrower or any Subsidiary, and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(l) any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(m) a Change in Control shall occur or exist; or

(n) any provision of any Subsidiary Guaranty Agreement shall for any reason
cease to be valid and binding on, or enforceable against, any Subsidiary Loan
Party, or any Subsidiary Loan Party shall so state in writing, or any Subsidiary
Loan Party shall seek to terminate its Subsidiary Guaranty Agreement;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either clause (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment of Administrative Agent.

(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective

 

75



--------------------------------------------------------------------------------

Related Parties. The exculpatory provisions set forth in this Article shall
apply to any such sub-agent or attorney-in-fact and the Related Parties of the
Administrative Agent, any such sub-agent and any such attorney-in-fact and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Article IX with respect to any
acts taken or omissions suffered by the Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article IX included the
Issuing Bank with respect to such acts or omissions and (ii) as additionally
provided in this Agreement with respect to the Issuing Bank.

Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

 

76



--------------------------------------------------------------------------------

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

 

77



--------------------------------------------------------------------------------

Section 9.7. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

Section 9.8. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

78



--------------------------------------------------------------------------------

Section 9.9. Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders,
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
Issuing Bank and the Administrative Agent and its agents and counsel and all
other amounts due the Lenders, Issuing Bank and the Administrative Agent under
Section 10.3) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.10. Authorization to Execute other Loan Documents; Collateral.

(a) Each Lender hereby authorizes the Administrative Agent to execute on behalf
of all Lenders all Loan Documents other than this Agreement. Each Lender agrees
that no Lender, other than the Administrative Agent acting on behalf of all
Lenders, shall have the right individually to seek to realize upon the security
granted by any Loan Document, it being understood and agreed that such rights
and remedies may be exercised solely by the Administrative Agent for the benefit
of the Lenders, upon the terms of the Loan Documents.

(b) In the event that any Collateral is pledged by any Person as collateral
security for the Obligations, the Administrative Agent is hereby authorized to
execute and deliver on behalf of the Lenders any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Lenders.

 

79



--------------------------------------------------------------------------------

(c) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of the Commitments and payment
and satisfaction of all of the Obligations; (ii) as permitted by, but only in
accordance with, the terms of the applicable Loan Document; (iii) if approved,
authorized or ratified in writing by the Required Lenders, unless such release
is required to be approved by all of the Lenders hereunder or under any other
Loan Document; (iv) the release of a Guarantor from its Guaranty under the
Guaranty Agreement or Lien granted by a Subsidiary in the case of the sale of
the Subsidiary permitted by the terms of this Agreement; or (v) the release of
any Lien on any assets which are transferred or disposed of in accordance with
the terms of this Agreement (other than transfers or dispositions of assets
among the Loan Parties). Upon request by the Administrative Agent at any time,
the Lenders will confirm in writing the Administrative Agent’s authority to
release particular types or items of Collateral pursuant to this
Section 9.10(c).

(d) Upon any sale or transfer of assets constituting Collateral which is
expressly permitted pursuant to the terms of any Loan Documents (other than
sales or transfers of assets among the Loan Parties), or consented to in writing
by the Required Lenders, and upon at least ten (10) Business Days’ prior written
request by the Borrower, the Administrative Agent shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Lenders, upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
the Borrower or any Guarantor in respect of) all interests retained by the
Borrower or any Guarantor, including (without limitation) the proceeds of the
sale, all of which shall continue to constitute part of the Collateral.

Section 9.11. Documentation Agent; Syndication Agent. Each Lender hereby
designates HSBC Bank as Documentation Agent and agrees that the Documentation
Agent shall have no duties or obligations under any Loan Documents to any Lender
or any Loan Party. Each Lender hereby designates Compass Bank as Syndication
Agent and agrees that the Syndication Agent shall have no duties or obligations
under any Loan Documents to any Lender or any Loan Party.

 

80



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.1. Notices.

(a) Written Notices.

(i) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or email, as follows:

 

To the Borrower:  

Mr. Joel Phillips

Chief Financial Officer

Exactech, Inc.

2320 NW 66th Court

Gainesville, Florida 32653

Telecopy Number: (352) 378-2617

Email: jody.phillips@exac.com

With a copy (which shall not constitute notice) to:  

Greenberg Traurig, P.A.

333 Avenue of the Americas

(333 S.E. 2nd Avenue)

Miami, Florida 33131

Attention: Jaret L. Davis, Esq.

Telecopy Number: 305.961.5676

Email: davisj@gtlaw.com

To the Administrative Agent or Swingline Lender  

SunTrust Bank

303 Peachtree Street, N. E.

24th Floor, Mail Code 3956

Atlanta, Georgia 30308

Attention: Keith Roberts, Director

Telecopy Number: (404) 230-5528

Email: keith.roberts@suntrust.com

With a copy to:  

SunTrust Bank

Agency Services

303 Peachtree Street, N. E./ 25th Floor

Atlanta, Georgia 30308

Attention: Mr. Doug Weltz

Telecopy Number: (404) 221-2001

Email: doug.weltz@suntrust.com

  and

 

81



--------------------------------------------------------------------------------

 

Arnall Golden Gregory LLP

171 17th Street, Suite 2100

Atlanta, Georgia 30363

Attention: Ronald A. Weiner, Esq.

Telecopy Number: (404) 873-8193

Email: ronald.weiner@agg.com

To the Issuing Bank:  

SunTrust Bank

25 Park Place, N. E./Mail Code 3706

16th Floor

Atlanta, Georgia 30303

Attention: Standby Letter of Credit Dept.

Telecopy Number: (404) 588-8129

Email:                     

To the Swingline Lender:  

SunTrust Bank

Agency Services

303 Peachtree Street, N.E./25th Floor

Atlanta, Georgia 30308

Attention: Mr. Doug Weltz

Telecopy Number: (404) 221-2001

Email: doug.weltz@suntrust.com

To any other Lender:   the address set forth in the Administrative Questionnaire
or the Assignment and Acceptance Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

(ii) Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent, the
Issuing Bank and the Lenders shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the Issuing Bank and the Lenders shall not have
any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent, the Issuing Bank and the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by

 

82



--------------------------------------------------------------------------------

any failure of the Administrative Agent, the Issuing Bank and the Lenders to
receive written confirmation of any telephonic or facsimile notice or the
receipt by the Administrative Agent, the Issuing Bank and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent, the Issuing Bank and the Lenders to be contained in any
such telephonic or facsimile notice.

(b) Electronic Communications.

(i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II unless such Lender, the
Issuing Bank, as applicable, and Administrative Agent have agreed to receive
notices under such Section by electronic communication and have agreed to the
procedures governing such communications. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(ii) Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 10.2. Waiver; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.

 

83



--------------------------------------------------------------------------------

(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.21(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.2 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor or limit the liability of any
such guarantor under any guaranty agreement, without the written consent of each
Lender (except in the case of sales of a Subsidiary Loan Party, the net proceeds
of which are applied by Borrower pursuant to Section 2.12); (vii) release all or
substantially all collateral (if any) securing any of the Obligations, without
the written consent of each Lender; provided further, that no such agreement
shall amend, modify or otherwise affect the rights, duties or obligations of the
Administrative Agent, the Swingline Lender or the Issuing Bank without the prior
written consent of such Person. Notwithstanding anything contained herein to the
contrary, this Agreement may be amended and restated without the consent of any
Lender (but with the consent of the Borrower and the Administrative Agent):
(A) to cure any ambiguity, defect or inconsistency, or (B) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 10.3), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement.

(c) If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace any such non-consenting Lenders in accordance with Section 2.25.

Section 10.3. Expenses; Indemnification.

(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with

 

84



--------------------------------------------------------------------------------

the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents and any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement
or any other Loan Document shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel and the allocated cost of inside counsel) incurred by the
Administrative Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section 10.3, or in connection with the Loans
made or any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or (y) a claim brought by the Borrower or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through Syntrak or any other Internet or
intranet website, except as a result of such Indemnitee’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and nonappealable judgment.

(c) The Borrower shall pay, and hold the Administrative Agent, the Issuing Bank
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any Collateral described therein, or any
payments due thereunder, and save the Administrative Agent, the Issuing Bank and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

 

85



--------------------------------------------------------------------------------

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.

(f) All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.

Section 10.4. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans, and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

 

  (A)

in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other

 

86



--------------------------------------------------------------------------------

  Revolving Credit Exposure at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

  (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $5,000,000, with respect to Revolver Loan and not be less than
$5,000,000 with respect to Term Loans, and in minimum increments of $5,000,000
(or such less amount if it constitutes 100% of a Lender’s outstanding Term Loan
Commitment), unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

 

  (A) the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

  (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender with a Commitment; and

 

  (C)

the consent of the Issuing Bank (such consent not to be unreasonably withheld or
delayed) shall be required for any

 

87



--------------------------------------------------------------------------------

  assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding),
and the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Commitments.

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20 if such assignee is a Foreign Lender.

(c) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(i) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at

 

88



--------------------------------------------------------------------------------

any reasonable time and from time to time upon reasonable prior notice. In
establishing and maintaining the Register, Administrative Agent shall serve as
Company’s agent solely for tax purposes and solely with respect to the actions
described in this Section, and the Borrower hereby agrees that, to the extent
SunTrust Bank serves in such capacity, SunTrust Bank and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees.”

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

(f) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of such
guaranty agreement; or (vii) release all or substantially all collateral (if
any) securing any of the Obligations. Subject to paragraph (e) of this
Section 10.4, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19, and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.4. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.21 as though it were a
Lender.

(g) A Participant shall not be entitled to receive any greater payment under
Section 2.18 and Section 2.20 than the applicable Lender would have been
entitled to receive

 

89



--------------------------------------------------------------------------------

with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.20 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.20(e) as though it were a
Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof of the State of Florida).

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Middle District of Florida, and of any state court of the State of
Florida located in Duval County, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Florida state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.5 and brought in any
court referred to in paragraph (b) of this Section 10.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE

 

90



--------------------------------------------------------------------------------

LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application. Each
Lender and the Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or Issuing Bank.

Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed counterpart to this Agreement
or any other Loan Document by facsimile transmission or by electronic mail in
pdf form shall be as effective as delivery of a manually executed counterpart
hereof. This Agreement, the Fee Letter, the other Loan Documents, and any
separate letter agreement(s) relating to any fees payable to the Administrative
Agent and its Affiliates constitute the entire agreement among the parties
hereto and thereto and their respective Affiliates regarding the subject matters
hereof and thereof and supersede all prior agreements and understandings, oral
or written, regarding such subject matters.

Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any

 

91



--------------------------------------------------------------------------------

such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof. All representations and warranties
made herein, in the certificates, reports, notices, and other documents
delivered pursuant to this Agreement shall survive the execution and delivery of
this Agreement and the other Loan Documents, and the making of the Loans and the
issuance of the Letters of Credit.

Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses to the extent
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self-regulatory authority such as
the National Association of Insurance Commissioners), (iv) to the extent that
such information becomes publicly available other than as a result of a breach
of this Section 10.11, or which becomes available to the Administrative Agent,
the Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower, (v) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
any suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (vii) subject to
an agreement containing provisions substantially the same as those of this
Section 10.11, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (viii) any rating agency, (ix) the CUSIP Service Bureau or
any similar organization, or (x) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 10.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.

 

92



--------------------------------------------------------------------------------

Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, agrees that this Agreement is delivered by
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.

Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.

(remainder of page left intentionally blank)

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.

 

EXACTECH, INC., a Florida corporation By:  

/S/ Joel C. Phillips

Name:   Joel C. Phillips Title:   CFO SUNTRUST BANK, as Administrative Agent, as
Issuing Bank, as Swingline Lender and as a Lender By:  

/S/ Robert Ditts

Name:   Robert Ditts Title:   First Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK By:  

/S/ Greg Fleming

Name:   Greg Fleming Title:   Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK By:  

/S/ John R. Lauck

Name:   John R. Lauck Title:   Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

SYNOVUS BANK By:  

/S/ William C. Buchly

Name:   William C. Buchly Title:   Relationship Manager   Corporate Banking

 

Credit Agreement



--------------------------------------------------------------------------------

HANCOCK BANK By:  

/S/ Josh Harrison

Name:   Josh Harrison, Vice President Title:   Sr. Corporate Relationship
Manager

 

Credit Agreement



--------------------------------------------------------------------------------

Schedule I

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

Pricing

Level

 

Leverage

Ratio

 

Applicable

Margin for

Eurodollar

Loans

 

Applicable

Margin for

Base Rate

Loans

 

Applicable

Margin for

Index Rate

Loans

 

Applicable

Percentage for

Commitment

Fee

 

Applicable

Percentage

for Letter

of Credit

Fees

I   Less than 1.00:1.00   1.50% per annum   0.50% per annum   1.50% per annum  
0.20% per annum   1.50% per annum II   Greater than or equal to 1.00:1.00 but
less than 1.50:1.00   1.75% per annum   0.75% per annum   1.75% per annum  
0.20% per annum   1.75% per annum III   Greater than or equal to 1.50:1.00 but
less than 2.00:1.00   2.00% per annum   1.00% per annum   2.00% per annum  
0.25% per annum   2.00% per annum IV   Greater than or equal to 2.00:1.00  
2.25% per annum   1.25% per annum   2.25% per annum   0.25% per annum   2.25%
per annum



--------------------------------------------------------------------------------

Schedule II

COMMITMENT AMOUNTS

 

Lender

   Revolving Commitment
Amount      Term Loan
Commitment Amount  

SunTrust Bank

   $ 23,450,000       $ 10,050,000   

BBVA Compass Bank

   $ 15,750,000       $ 6,750,000   

HSBC Bank

   $ 14,000,000       $ 6,000,000   

Synovus Bank

   $ 10,500,000       $ 4,500,000   

Hancock Bank

   $ 6,300,000       $ 2,700,000      

 

 

    

 

 

 

TOTAL:

   $ 70,000,000       $ 30,000,000   



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

to

REVOLVING CREDIT AND TERM LOAN AGREEMENT

dated as of February 24, 2012

among

EXACTECH, INC.,

as Borrower,

THE LENDERS FROM TIME TO TIME PARTY THERETO,

HSBC BANK, as Documentation Agent,

COMPASS BANK, as Syndication Agent

and

SUNTRUST BANK, as Administrative Agent



--------------------------------------------------------------------------------

Schedule 4.5(a)

Litigation:

On October 18, 2010, MBA Incorporado, S.L., or MBA, our former distributor in
Spain filed an action against Exactech, Inc. and Exactech Ibérica, S.A.U. in the
Court of First Instance No. 10 of Gijon, Spain in connection with our
termination of the distribution agreement with MBA in July 2010 (“Complaint 1”).
In the lawsuit, MBA alleges, (i) wrongful solicitation of certain employees of
MBA subsequent to the termination of the distribution agreement, (ii) breach of
contract with respect to the termination date established by Exactech and
Exactech’s alleged failure to follow the termination transitioning protocols set
forth in the distribution agreement, and (iii) commercial damages and lost sales
and customers due to Exactech’s alleged failure to supply products requested by
MBA during the transition period of the distribution agreement termination. In
the Complaint 1 filing, MBA seeks damages of forty-four million Euros
(€44,000,000) compensation for all benefits alleged to be owed by Exactech under
the distribution agreement, including alleged loss of clientele, alleged loss of
prestige and credibility, alleged loss of client confidence and alleged
illegitimate business practices. A trial on this matter was held in Gijon, Spain
on November 15, 2011. Representatives of the Company’s management team were
present and testified on the Company’s behalf in defense of the allegations. On
December 9, 2011, the judge presiding over the case issued his final ruling
dismissing the complaint and releasing Exactech, Inc. and Exactech Iberica,
S.L., from all of the claims against them asserted by MBA in the complaint.
Subsequently, MBA has appealed the ruling under the provisions of the Spanish
Civil code afforded to them for such rights of appeal. On December 1, 2010, MBA
filed a second action against Exactech Iberica and two of the former principals
of MBA, in the Mercantile Court No. 3 of Gijon, Spain, also in connection with
our termination of the distribution agreement with MBA in July 2010, seeking
among other things injunctive relief (“Complaint 2”). In March 2011, the court
dismissed injunctive relief as requested by MBA in Complaint 2. While it is not
possible to predict with certainty the outcome of the lawsuit, we believe that
our termination of the distribution agreement with MBA was proper, all actions
taken by us in connection with the termination (including during the transition
period) were proper and, accordingly, the claims are without merit and subject
to a number of defenses we possess. We intend to vigorously defend ourselves
against these claims.

 

1



--------------------------------------------------------------------------------

Schedule 4.5(b)

Environmental Matters:

We have not been named as a party to any environmental litigation nor have we
been notified by any government agency that we are in violation of any
environmental regulations.

 

2



--------------------------------------------------------------------------------

Schedule 4.14

Subsidiaries:

 

Subsidiary

  

Owned by

  

Organized In

  

Type

  

Loan
Party
(yes/no)

  

Deemed
Subsidiary
Loan
Party

(yes/no)

Altiva, LLC

   100% Exactech, Inc.    Delaware   

Limited Liability

Company

   Yes    No

Brighton Partners, LLC

   100% Exactech, Inc.    Florida   

Limited Liability

Company

   Yes    No

Exactech International Operations, Ltd.

   100% Exactech, Inc.    Canton of Bern, Switzerland   

Limited Liability

Company

   No    Yes

Exactech International, LLC

   100% Exactech, Inc.    Florida   

Limited Liability

Company

   Yes    No

Exactech Deutschland GmbH

   100% Exactech International Operations, AG    Germany   

Limited Liability

Company

   No    No

Exactech (UK) Limited

   100% Exactech International Operations, AG    United Kingdom   

Limited Liability

Company

   No    No

France Medica SAS

   100% Exactech International Operations, AG    France   

Limited Liability

Company

   No    No

Top Medica

   100% France Medica SAS    France   

Limited Liability

Company

   No    No

Medi Sys

   100% France Medica SAS    France   

Limited Liability

Company

   No    No

Exactech Iberica, SL

   100% Exactech International Operations, AG    Spain   

Limited Liability

Company

   No    No

Exactech KK

   100% Exactech International Operations, AG    Japan    Corporation    No   
No

 

3



--------------------------------------------------------------------------------

Subsidiary

  

Owned by

  

Organized In

  

Type

  

Loan
Party
(yes/no)

  

Deemed
Subsidiary
Loan
Party

(yes/no)

Exactech Taiwan Ltd.

  

100% Exactech International

Operations, AG

   Taiwan   

Limited Liability

Company

   No    No

Exactech Asia Limited HK Company

   100% Exactech International LLC    Hong Kong, PRC   

Limited Liability

Company

   No    No

Exactech Medical (Shanghai) Ltd

   100% Exactech International LLC    Peoples Republic of China   

Limited Liability

Company

   No    No

 

4



--------------------------------------------------------------------------------

Schedule 7.1

Outstanding Indebtedness:

Outstanding Indebtedness (in thousands)

Exactech, Inc. and Subsidiaries

As of December 31,

 

     2011     2010  

Commercial construction loan payable to SunTrust Bank in monthly principal
installments of $17.5, plus interest based on an adjustable rate as determined
by one month LIBOR(1)

     2,305        2,515   

Commercial real estate loan payable to SunTrust Bank in monthly installments of
$46.4, including principal and interest based on an adjustable rate as
determined by one month LIBOR, fixed by a swap agreement with the lender at
6.61% as a cash flow hedge(1)

     1,850        2,261   

Business line of credit payable to SunTrust Bank on a revolving basis, plus
interest based on adjustable rate as determined by one month LIBOR based on the
Company’s ratio of funded debt to EBITDA(1)

     36,410        34,556   

Business accordion line of credit payable to SunTrust Bank on a revolving basis,
plus interest based on adjustable rate as determined by one month LIBOR based on
the Company’s ratio of funded debt to EBITDA(1)

     6,000        3,000      

 

 

   

 

 

 

Total long-term debt

     46,565        42,775   

Less current portion

     (651 )      (1,066 )    

 

 

   

 

 

     $ 45,914      $ 41,709      

 

 

   

 

 

 

 

(1) To be repaid on the Closing Date with Loan proceeds.

 

5



--------------------------------------------------------------------------------

Schedule 7.2

Existing Liens:

 

Lien Holder

 

Assets Securing Obligation

SunTrust Bank N.A.(1)   Real Estate and Improvements located in Gainesville,
Florida, associated with commercial real estate and construction loans
outstanding. SunTrust Bank N.A.(2)   Substantially all of the company’s personal
property and tangible assets associated with the business line of credit
outstanding. Star CNC Machine Tool Corp.(3)   Star SR-20RIII H13385 Swiss Type
Automatic Lathe, together with accessories thereto.

 

(1) To be released post-Closing

(2) To be released on the Closing Date

(3) Purchase money lien.

 

6



--------------------------------------------------------------------------------

Schedule 7.4

Existing Investments:

 

Entity

 

Nature of Investment

 

Book Value as of

December 31, 2011

Exactech, Inc.   Intercompany loans/investment in Swiss subsidiary   $30.2
million USD Exactech International Operations AG   Intercompany loans/investment
in UK subsidiary   $0.8 million USD Exactech International Operations AG  
Intercompany loans/investment in Japanese subsidiary   $1.4 million USD Exactech
International Operations AG   Intercompany loans/investment in French subsidiary
  $12.4 million USD Exactech International Operations AG   Intercompany
loans/investment in Spanish subsidiary   $27.5 million USD Exactech
International Operations AG   Intercompany loans/investment in Germany
subsidiary   $3.9 million USD Exactech International Operations AG  
Intercompany loans/investment in Taiwanese subsidiary   $3.2 million USD
Exactech International LLC   Intercompany loans/investment in Chinese subsidiary
  $0.4 million USD

 

7